Exhibit 10.1

 

Confidential Treatment Requested As To Certain Information Contained In This
Exhibit

 

 

LEASE

 

from

 

MASSACHUSETTS DEVELOPMENT FINANCE AGENCY,

Landlord

 

to

 

AVANT IMMUNOTHERAPEUTICS, INC.

Tenant

 

1

--------------------------------------------------------------------------------


 

Table of Contents

 

SECTION 1

Reference Information

 

Section 1.1.

Reference Information

 

Section 1.2.

Exhibits

 

SECTION 2

Premises and Term

 

Section 2.1.

Premises

 

Section 2.2.

Term

 

Section 2.3.

Option to Extend Original Term For Extension Terms

 

SECTION 3

As Is Condition of Premises; Option to Purchase

 

Section 3.1.

As Is Condition of Premises

 

SECTION 4

Fixed Rent; Specialized Tenant Improvements Allowance; Allowance Rent

 

Section 4.1.

The Fixed Rent

 

Section 4.2.

Specialized Tenant Improvement Allowance

 

Section 4.3.

Reimbursement To Landlord Of Specialized Tenant Improvement Allowance

 

SECTION 5

Real Estate and Other Taxes

 

Section 5.1

Real Estate Taxes

 

Section 5.2.

Tenant’s Obligation To Pay Other Taxes

 

SECTION 6

Insurance.

 

Section 6.1.

Tenant’s Insurance

 

Section 6.2.

Landlord’s Insurance

 

Section 6.3.

Tenant Reimbursement of Insurance Taken Out by Landlord

 

Section 6.4.

Requirements Applicable to Insurance Policies

 

Section 6.5.

Waiver of Subrogation

 

SECTION 7

Utilities and Services; Common Area Maintenance Expenses

 

Section 7.1.

Utilities and Services

 

Section 7.2.

Sub-Metering

 

Section 7.3.

Non-Separately Metered or Submetered Metered Utilities

 

Section 7.4.

Connection and Use of Utility Equipment

 

Section 7.5.

Interruption of Services

 

Section 7.6.

Common Area Maintenance Expenses

 

SECTION 8

Payments on Account

 

Section 8.1.

Payments on Account

 

SECTION 9

Landlord’s Covenants

 

Section 9.1.

Building Maintenance

 

Section 9.2

Common Area Maintenance

 

Section 9.3

Common Area Maintenance

 

SECTION 10

Tenant’s Covenants

 

Section 10.1.

Use

 

Section 10.2.

Repair and Maintenance

 

Section 10.3.

Compliance with Law and Insurance Requirements

 

Section 10.4.

Tenant’s Work

 

Section 10.5.

Indemnity

 

Section 10.6

Landlord’s Right to Enter

 

Section 10.7

Personal Property at Tenant’s Risk

 

Section 10.8

Payment of Landlord’s Cost of Enforcement

 

 

i

--------------------------------------------------------------------------------


 

Section 10.9

Yield Up

 

Section 10.10

Estoppel Certificate

 

Section 10.12

Landlord’s Expenses Re Consents

 

Section 10.13

Rules and Regulations

 

Section 10.14

Holding Over

 

Section 10.15

Assignment and Subletting

 

Section 10.16

Overloading and Nuisance

 

Section 10.17

Tenant’s Financial Condition

 

SECTION 11

Casualty or Taking

 

Section 11.1

Termination

 

Section 11.2

Restoration

 

Section 11.3

Exceptions to Landlord’s Obligations

 

Section 11.4

Award

 

SECTION 12

Default

 

Section 12.1

Events of Default

 

Section 12.2

Remedies

 

Section 12.3

Remedies Cumulative

 

Section 12.4

Landlord’s Right to Cure Defaults

 

Section 12.5

Effect of Waivers of Default

 

Section 12.6

No Accord and Satisfaction

 

Section 12.7

Interest on Overdue Sums

 

SECTION 13

Mortgages

 

Section 13.1

Rights of Mortgage Holders

 

Section 13.2

Superiority of Lease; Option to Subordinate

 

SECTION 14

Miscellaneous Provisions

 

Section 14.1

Notices from One Party to the Other

 

Section 14.2

Quiet Enjoyment

 

Section 14.3

Lease Not to be Recorded; Notice of Lease

 

Section 14.4

Bind and Inure; Limitation of Landlord’s Liability

 

Section 14.5

Acts of God

 

Section 14.6

Landlord’s Default

 

Section 14.7

Brokerage

 

Section 14.8

Miscellaneous

 

Section 14.9

Independent Covenants; Waivers By Tenant

 

Section 14.10

Rights Reserved by Landlord

 

Section 14.11.

Bond Financing

 

Section 14.12

Non Discrimination; Job Creation

 

Section 14.13

Access to the Premises; Tenant’s Right To Use Conference Center

 

Section 14.14

Parking Rights

 

Section 14.15

Confidentiality

 

 

ii

--------------------------------------------------------------------------------


 

LEASE

 


SECTION 1
REFERENCE INFORMATION


 

Section 1.1.     Reference Information.  Reference in this Lease to any of the
following shall have the meaning set forth below:

 

Date of this Lease:         December 22, 2003

 

Premises:  The portion (shown on Exhibit A) of the building (the “Building”) on
the lot (the “Lot”) shown on Exhibit B, situated at 151 Martine Street, Fall
River, Massachusetts.

 

Landlord:

 

Massachusetts Development Finance Agency, a body politic and corporate and a
public instrumentality of the Commonwealth of Massachusetts pursuant to
Massachusetts General Laws, Chapter 23G

 

 

 

Address of Landlord:

 

75 Federal Street, Boston, Massachusetts 02110,
Attn: General Counsel

 

 

 

Landlord’s Payment Address:

 

Massachusetts Development Finance Agency
P.O. Box 55073
Boston, MA 02205

 

 

 

Tenant:

 

Avant Immunotherapeutics, Inc., a Delaware corporation

 

 

 

Address of Tenant:

 

119 Fourth Avenue, Needham, MA 02494

 

 

 

Original Term Commencement Date:

 

As of the date of this Lease

 

 

 

Original Term Expiration Date:

 

The day before the seventh (7th) anniversary of the Original Term Commencement
Date except if the Original Term Commencement Date occurs on a day that is not
the first day of the month then the Original Term Expiration Date shall instead
end on the last day of the month in which the seventh (7th) anniversary of the
Original Term Commencement Date occurs.

 

 

 

Extension Terms:

 

Two (2) separate consecutive periods of five (5) years each.

 

 

 

Premises Square Footage:

 

11,756 rentable square feet.

 

--------------------------------------------------------------------------------


 

Building Square Footage:

 

***Confidential Treatment Requested as to this Information*** rentable square
feet, as the same may be adjusted as provided in the definition of “Tenant’s
Proportionate Fraction” set forth below in this Section 1.

 

 

 

Annual Fixed Rental Rate:

 

(i) For the nine (9) month period commencing on the Original Term Commencement
Date: ***Confidential Treatment Requested as to this Information***

(ii) For the period commencing on the day after the end of such initial nine (9)
month period and ending on the day before the fifth (5th) anniversary of the
Original Term Commencement Date (the “Second Rent Period”) except that if the
day before such fifth anniversary shall not be the last day of a month, the
Second Rent Period shall instead end on the last day of the month in which such
fifth (5th) anniversary         occurs:          $***Confidential Treatment
Requested as to this Information***

(iii) During the remainder of the Original Term and during each applicable
Extension Term, commencing as of the first day after the Second Rent Period (the
“First Adjustment Date”) and annually as of each anniversary of the First
Adjustment Date (each an “Adjustment Date”), the Annual Fixed Rental Rate shall
be calculated for the immediately following twelve (12) month period that begins
with the applicable Adjustment Date as follows: An annual amount equal to the
product of the Annual Fixed Rental Rate payable for the then preceding twelve
(12) month period multiplied by the lesser of (a) 1.03 or (b) the “Increase
Factor”.

For the purposes of this Lease, the term “Increase Factor” shall mean a
fraction, the numerator of which shall be the “Index” (defined below) as issued
for the quarter that immediately precedes the applicable Adjustment Date and the
denominator of which shall be the Index as issued for the same quarter in the
year immediately prior to the applicable Adjustment Date. Notwithstanding the
foregoing, if the numerator is less than the denominator, then the Increase
Factor shall be one (1).

“Index” shall mean the Consumer Price Index for Urban

 

2

--------------------------------------------------------------------------------


 

 

 

Wage Earners and Clerical Workers, Boston, Mass., All Items – Series A
(1982-84=100) issued by the Bureau of Labor Statistics of the United States
Department of Labor. In the event that the Index shall hereafter be converted to
a different standard reference base or otherwise revised, the determination of
the Increase Factor shall be made with the use of such conversion factor,
formula, or table for converting the Index as may be published by the Bureau of
Labor Statistics or, if said Bureau shall not publish the same, then with the
use of such conversion factor, formula, or table as may be published by Prentice
Hall, Inc., or failing such publication, by any other nationally recognized
publisher of similar statistical information. In the event that the Index shall
cease to be published, then, for the purposes of determining the Increase
Factor, there shall be substituted for the Index such other Index as Landlord
and Tenant shall agree upon, and, if they are unable to agree within ninety (90)
days after the Index ceases to be published, such matter shall be determined in
Boston by arbitration in accordance with the Rules of the American Arbitration
Association.

 

 

 

Permitted Uses:

 

Research and development of vaccines, biotechnology-related manufacturing and
related office uses.

 

 

 

Public Liability Insurance Limit:

 

Bodily Injury and Property Damage:

Combined single limit of $5,000,000, or greater amount as reasonably required by
Landlord from time to time.

 

 

 

Tenant’s Proportionate Fraction:

 

***Confidential Treatment Requested as to this Information***, representing a
fraction, the numerator of which shall be the rentable square footage of the
Premises and the denominator of which shall be the rentable square footage of
the Building. In the event of any reconfigurations, additions, exclusions or
modifications to the Building or any part thereof that changes the rentable area
of the Building, Landlord may reasonably redetermine Tenant’s Proportionate
Fraction to reflect such change in the rentable area of the Building on the
condition that such redetermination is calculated in substantially the same
manner and method as the Premises and the Building were originally measured for
purposes of this Lease.

 

3

--------------------------------------------------------------------------------


 

Specialized Tenant Improvement Allowance Fee (See Section 4.3):

 


$***Confidential Treatment Requested as to this Information***

Broker:

 

Whelan Associates, LLC

 

Section 1.2.            Exhibits. The following Exhibits are attached to and
incorporated in this Lease:

 

Exhibit A:

 

Plan of Premises

Exhibit B:

 

Description of Lot

Exhibit C:

 

Activity and Use Limitation

Exhibit D:

 

Rules and Regulations

Exhibit E:

 

List of Approved Specialized Tenant Improvements

Exhibit F:

 

Tenant’s Space Plan

Exhibit G:

 

Plan of North Parking Areas

Exhibit H:

 

Exclusions from Common Area Maintenance Expenses

Exhibit I:

 

Letter from UMASS Dartmouth Regarding Conference Center Rental Fees

 


SECTION 2
PREMISES AND TERM


 

Section 2.1.     Premises.  Landlord hereby leases and demises the Premises to
Tenant and Tenant hereby leases the Premises from Landlord, and subject to and
with the benefit of (i) the Kerr Mill Revitalization and Development Plan,
prepared by the Cecil Group, Inc. dated September, 1999 and approved by the City
of Fall River on September 7, 1999, as amended; (ii) the Activity and Use
Limitation for the Lot approved by Massachusetts Department of Environmental
Protection and incorporated by reference in Exhibit C; (iii) all easements,
restrictions and encumbrances of record; (iv) all laws including without
limitation the Fall River Ordinance Division 7 Research and Development Overlay
District Regulations Sections 86-385 through 86-389 and all amendments thereto;
and (v) Landlord’s rules and regulations for the Building and Lot attached
hereto as Exhibit D and the rules and regulations adopted from time to time by
Landlord and/or the entire South Coast Research & Technology Park in which the
Lot is located, including, without limitation, any declaration of covenants and
restrictions that may hereafter be imposed upon the South Coast Research &
Technology Park (the “Park”) (collectively all of the foregoing in this clause
(v), the “Rules and Regulations” and collectively all of the documents and
agreements described in clauses (i) through (v) of this Section 2.1, the “Use
Documents”); provided that a subsequently adopted Rule and Regulation shall not
be binding on Tenant to the extent the same is contrary to Tenant’s rights under
this Lease.  The Premises shall include the ceiling, floor, interior walls, the
inner surface of the demising walls, the inner surface of exterior windows, any
space in the Premises used for shafts, stacks, pipes, conduits, fan rooms,
ducts, electric or other utilities, sinks or other Building facilities (except
to the extent that the same serve other tenant(s)’ premises), and the entry
doors (and related glass and finish work) to the Premises and all fixtures,
which are and shall remain Landlord’s property

 

4

--------------------------------------------------------------------------------


 

unless otherwise specified in writing.  In addition to Tenant’s repair and
maintenance obligations under Section 10.2, Tenant shall maintain and repair in
good condition the emergency exit door (and associated “panic bar alarm system”)
(collectively, the “Emergency Door”) that is located at the end of one of the
hallways of the Premises and which opens to an emergency exit stair well that
connects to the first floor of the Building (the “Emergency Exit Stairwell”). 
Tenant agrees that, subject to Landlord’s access rights described elsewhere in
this Lease, Tenant shall keep the Emergency Door secure and Tenant and its
employees shall only use the Emergency Door and the Emergency Exit Stairwell for
emergency purposes and not as a non-emergency means of access and egress to or
from the Premises.

 

Subject to the Landlord’s rights set forth in the last sentence of the next
paragraph and in Section 14.4, and subject to the Use Documents, Tenant shall
have the right to use, in common with other tenants of the Building and Landlord
and as appurtenant to Tenant’s use of the Premises, the Building lobbies and
entrances, elevators, exterior walkways, driveway, roadways, sidewalks and the
parking areas of the Building and Lot for access and egress to and from the
Premises and the common bathrooms in the Building.

 

Landlord shall have the right to place in the Premises (but in such manner as to
reduce to a minimum interference with Tenant’s use of the Premises), sun control
devices, utility lines, equipment, stacks, ducts, pipes, conduits and the like. 
Should Tenant install any hung ceilings or walls in the Premises pursuant
hereto, Tenant shall install and maintain, as Landlord may require, proper
access panels therein to afford access to any facilities above the ceiling or
within or behind the walls. In addition to Landlord’s rights under Section 14.14
with respect to parking spaces and parking areas, Landlord reserves the right to
construct additional buildings or other improvements on or under the Lot and/or
the “North Parking Areas” (as such term is defined in Section 14.14) and modify,
restrict, regulate and/or remove any portion of the common areas on the Lot
and/or the North Parking Areas or in the Building at any time and to otherwise
regulate the use thereof provided and only to the extent any such additions,
modifications, restrictions, regulations and other changes do not unreasonably
interfere with Tenant’s use of or access to the Premises or reduce (by more than
a de minimis amount) the quantity of parking available to Tenant.

 

Section 2.2.     Term.  TO HAVE AND TO HOLD for an original term (the “Original
Term” or the “Lease Term”) beginning on the Original Term Commencement Date and
continuing until the Original Term Expiration Date, unless sooner terminated or
extended as hereinafter provided.

 

Section 2.3.     Option to Extend Original Term For Extension Terms.  Tenant
shall have two (2) separate options to extend the Lease Term for an additional
five (5) year period (i.e., for a total, if both such options are exercised as
provided herein, of ten successive years beyond the Original Term) beyond the
Original Term or the First Extension Term, as the case may be (each five year
period being referred to herein as an “Extension Term”), provided (i) Tenant
shall give notice to Landlord of its exercise of such option not less than six
(6) months prior to the expiration of the Original Term or the first Extension
Term, as the case may be, (ii) no default beyond any applicable grace period in
the obligations of Tenant under this Lease shall exist at the time each such
notice is given, and (iii) at the time

 

5

--------------------------------------------------------------------------------


 

each such option is exercised the original Tenant hereunder, a permitted
assignee of Tenant under Section 10.14 or any “Approved Entity” (as such term is
defined in Section 10.14) shall be in occupancy of at least 50% of the entire
Premises then demised hereunder.  All of the terms and provisions of this Lease
shall be applicable during each Extension Term except that Tenant shall have no
option to extend the Lease Term beyond the second Extension Term.

 


SECTION 3
AS IS CONDITION OF PREMISES; OPTION TO PURCHASE


 

Section 3.1.  As Is Condition of Premises.  Tenant agrees to accept the Premises
in its present “as is” condition, and, subject to Landlord’s obligation to
disburse the Specialized Tenant Improvement Allowance in accordance with the
terms and conditions of this Lease, Landlord shall have no obligation to perform
any work or construction to prepare the same for Tenant’s occupancy or
otherwise.  Tenant has inspected the Premises and the Building and has
determined that both the Premises and the Building (and the systems) therein are
functional for Tenant’s proposed operations.  Subject to the provisions of
Section 10.4 regarding Landlord’s approval of alterations and additions, to the
extent that Tenant subsequently determines that it needs to install additional
Building equipment or systems or to modify existing Building equipment and
systems, Tenant shall perform the same at Tenant’s sole expense.  If Tenant
shall desire to perform any other work or construction, the same shall be done
only in accordance with this Lease.  Landlord represents and warrants to Tenant
that, to the best of Landlord’s knowledge, as of the Commencement Date, the
Building and the Lot, including all common areas located thereon, are in
material compliance with all of the provisions of the terms, provisions,
covenants and restrictions contained in any of the Use Documents referenced in
Section 2.1 of this Lease and are in material compliance with all applicable
building and zoning codes, including without limitation, the Americans with
Disabilities Act and the regulations of the Massachusetts Architectural Access
Board.

 

Section 3.2.  ***Confidential Treatment Requested as to this Information***

 


SECTION 4
FIXED RENT; SPECIALIZED TENANT IMPROVEMENTS ALLOWANCE; ALLOWANCE RENT


 

Section 4.1.     The Fixed Rent.  Tenant shall pay rent (“Fixed Rent”) to
Landlord at Landlord’s Payment Address or at such other place or to such other
person or entity as Landlord may by notice to Tenant from time to time direct,
at the applicable Annual Fixed Rental Rate set forth in Section 1, in equal
installments equal to 1/l2th of the Annual Fixed Rental Rate in advance on the
first day of each calendar month included in the term, and for any portion of a
calendar month at the beginning or end of the term or the Second Rent Period, at
that rate payable in advance for such portion.

 

6

--------------------------------------------------------------------------------


 

Tenant shall pay, as Additional Rent, a late charge equal to the greater of (i)
$100 or  (ii) five percent (5%) of the amount of any Fixed Rent or other charges
not paid within five (5) days of when due hereunder.

 

Section 4.2. Specialized Tenant Improvement Allowance.  In order to assist
Tenant with Tenant’s desire to install the “Approved Specialized Tenant
Improvements” (as such term is defined in Section 10.4), Landlord shall provide
Tenant with an allowance, subject to the provisions of such Section 10.4 and
Section 4.3 below, up to the aggregate amount of ***Confidential Treatment
Requested as to this Information*** (the “Specialized TI Allowance”), subject to
increase as hereinafter set forth, which monies shall be disbursed to Tenant not
more than once monthly (in one or more separate increments of not less than
***Confidential Treatment Requested as to this Information***) (each separate
increment being referred to herein as a “Disbursement Increment”) for its costs
of purchasing and installing the Approved Specialized Tenant Improvements,
provided that Tenant shall have the right to use up to 5% (i.e., ***Confidential
Treatment Requested as to this Information***) of the Specialized TI Allowance
for Tenant’s costs of designing the Approved Specialized Tenant Improvements. 
In no event, however, shall Landlord be obligated to disburse any portion of the
Specialized TI Allowance (i) after the first twelve (12) months of the Original
Term or (ii) if Tenant shall then be in default under this Lease beyond
applicable notice and cure periods.  Subject to the above, the applicable
portion of the Specialized TI Allowance shall be disbursed to Tenant thirty (30)
days after Tenant’s presentation to Landlord of (i) detailed invoices supporting
such purchase and installation costs which invoices shall reasonably itemize
such costs on a line item basis, (ii) evidence of such installation, (iii) lien
waivers from the contractors installing the same, (iv) an AIA reimbursement form
signed by Tenant’s contractor and architect and (v) other items reasonably
requested by Landlord (collectively, “Tenant’s Reimbursement Request”).  Each
Tenant Reimbursement Request shall be subject to Landlord’s approval and the
approval of “Landlord’s Construction Consultant.”  Landlord shall have the right
to engage the services of a construction management consultant (“Landlord’s
Construction Consultant”) who shall review and approve the completion status of
Tenant’s installation of Approved Specialized Tenant Improvements and each
Tenant’s Reimbursement Request.  Tenant agrees to reimburse Landlord an amount
equal to the lesser of (i) 50% of the total, bona fide, out-of-pocket, third
party costs paid by Landlord to Landlord’s Construction Consultant and which
costs are directly related to Landlord’s Construction Consultant’s review of
Tenant’s installation of the Approved Specialized Tenant Improvements and Tenant
Reimbursement Requests (the “Reimbursable Costs”), or (ii) ***Confidential
Treatment Requested as to this Information*** of the Reimbursable Costs. 
Tenant’s reimbursement of the Reimbursable Costs shall be paid by Tenant on the
first day of the month following the month in which Tenant receives an invoice
from Landlord together with a copy of the bill from Landlord’s Construction
Consultant which bill itemizes the work performed and time spent by Landlord’s
Construction Consultant in reviewing the installation of the Approved
Specialized Tenant Improvements and each Tenant Reimbursement Request.  In
addition, each invoice from Landlord shall evidence the aggregate total of all
amounts paid by Landlord which constitute Reimbursable Costs and Tenant shall at
no time be obligated to reimburse Landlord an amount that would result in Tenant
having paid more than 50% of the aggregate total of the Reimbursable Costs or
$20,000.00, whichever is less.

 

7

--------------------------------------------------------------------------------


 

In order to compensate Landlord for Landlord’s administrative costs in arranging
for, and disbursing the Specialized TI Allowance, Tenant shall pay to Landlord
the Specialized Tenant Improvement Allowance Fee on the date hereof.

 

In the event that Tenant does not draw down upon the entire ***Confidential
Treatment Requested as to this Information*** loan of even date herewith from
Landlord to Tenant (the “Equipment Loan”) as evidenced by the “Equipment Loan
Documents” (as such term is defined in Section 10.14), Tenant shall have the
right, by written notice given to Landlord, to draw upon and utilize up to the
lesser of (i) ***Confidential Treatment Requested as to this Information*** or
(ii) the undrawn upon amount of the Equipment Loan, as part of the “Specialized
TI Allowance” described above in this Section 4.2, whereupon (A) the maximum
amount of the Equipment Loan shall be reduced by the amount that shall be
utilized as an addition to the “Specialized TI Allowance” and (B) the aggregate
amount of the “Specialized TI Allowance” shall be increased by such
corresponding amount.  Notwithstanding anything in this Lease or the Equipment
Loan Documents to the contrary, any undisbursed amount of the Equipment Loan
which is added to the “Specialized TI Allowance” pursuant to this Section 4.2
may be drawn upon and used by Tenant in the same manner as set forth in this
Section 4.2 and shall be repaid by Tenant to Landlord subject and pursuant to
the terms of Section 4.3 of this Lease and not pursuant to the Equipment Loan
Documents.

 

Section 4.3.  Reimbursement To Landlord Of Specialized Tenant Improvement
Allowance.  For each Disbursement Increment disbursed to Tenant under Section
4.2, Tenant shall pay to Landlord at Landlord’s Payment Address, as Additional
Rent, beginning on the first day of the month following the month in which the
applicable Disbursement Increment shall have been disbursed to Tenant and
continuing for the first day of the month in each of the following months
occurring during the Lease Term and during each applicable Extension Term until
such Disbursement Increment has been repaid in full, an amount equal to the
monthly payment required to pay in full, on a direct reduction basis, an amount
equal to the applicable Disbursement Increment disbursed to Tenant by Landlord
under Section 4.2, with interest paid in advance at the rate of 5.5% per annum
of and using an amortization period of fifteen (15) years.  If Tenant shall
request that the Specialized TI Allowance be disbursed in more than one
Disbursement Increment, then Tenant shall be obligated to make payments to
Landlord under this Section 4.3 on multiple reimbursement schedules (i.e., each
Disbursement Increment shall be repaid on a separate reimbursement schedule for
that particular Disbursement Increment); provided that, without changing the
actual monthly payment due from Tenant with respect to the repayment of an
applicable Disbursement Increment, Landlord shall submit a single invoice each
month to Tenant that itemizes and consolidates the Specialized Tenant Allowance
Reimbursement Payments that will be due from Tenant on the first day of the
following month.  (The payments under this Section 4.3 shall be referred to
collectively as the “Specialized Tenant Allowance Reimbursement Payments”.) 
***Confidential Treatment Requested as to this Information***

 

8

--------------------------------------------------------------------------------


 


SECTION 5
REAL ESTATE AND OTHER TAXES


 

Section 5.1      Real Estate Taxes.  As Additional Rent, Tenant shall pay to
Landlord at Landlord’s Payment Address Tenant’s Proportionate Fraction of (i)
all taxes, assessments (special, betterment or otherwise), levies, fees, water
and sewer rents and charges, if any, and all other government levies and
charges, general and special, ordinary and extraordinary, foreseen and
unforeseen, which are, at any time prior to or during the term hereof, imposed
or levied upon or assessed against Landlord for the Lot or Building or any rent
or other sums payable by any tenants or occupants thereof (collectively “taxes
and assessments” or if singular “tax or assessment”) and (ii) 33.33% (the
“Building’s Share”) of all taxes and assessments for the North Parking Areas and
the common systems of the Park, including, without limitation, the sewer pumping
station; provided that with respect to the taxes and assessments, if any, solely
attributable to the sewer pumping station, prior to calculating the Building’s
Share of such amount, such taxes and assessments solely attributable to the
sewer pumping station shall be reduced by the amount, if any, of such taxes and
assessments paid by the landowner abutting the Park.  If and to the extent that
a common system is significantly enhanced for a particular lot within the Park
but not for the lots generally, Landlord shall make an equitable adjustment, in
Landlord’s reasonable discretion, in allocating the taxes (if any) assessed on
such enhanced common system among the lots within the Park to account for the
disproportionate benefit of such enhancement to the particular lot.

 

Landlord shall elect to pay betterment assessments over the longest period
permitted by law, and only the installments thereof (and interest thereon)
becoming due during the term shall be payable by Tenant hereunder.

 

All payments shall be made by Tenant on the first day of the month following the
month in which Landlord’s invoice therefor shall have been received by Tenant.

 

Nothing herein shall, however, require Tenant to pay any income taxes, excess
profits taxes, excise taxes, franchise taxes, estate, succession, inheritance or
transfer taxes assessed to Landlord, provided, however, that if at any time
during the term the present system of ad valorem taxation of real property shall
be changed so that in lieu of the whole or any part of the ad valorem tax on
real property, or in lieu of increases therein, there shall be assessed on
Landlord a capital levy or other tax on the gross rents received with respect to
the Building or Lot or a federal, state, county, municipal, or other local
income, franchise, excise or similar tax, assessment, levy or charge (distinct
from any now in effect) measured by or based, in whole or in part, upon gross
rents, then Tenant’s Proportionate Fraction of any and all of such taxes,
assessments, levies or charges, to the extent so measured or based (“Substitute
Taxes”), shall be payable by Tenant, provided, however, Tenant’s obligation with
respect to the aforesaid Substitute Taxes shall be limited to the amount thereof
as computed at the rates that would be payable if the Building and Lot were the
only property of Landlord.

 

Section 5.2.     Tenant’s Obligation To Pay Other Taxes.  Tenant shall be
responsible to pay directly to the City of Fall River, as Additional Rent, for
one hundred percent (100%) of

 

9

--------------------------------------------------------------------------------


 

any taxes imposed or assessed by the City of Fall River against Tenant’s
leasehold interest under this Lease or against any of Tenant’s equipment, trade
fixtures or other personal property.

 


SECTION 6
INSURANCE.


 

Section 6.1.     Tenant’s Insurance.  Tenant shall, as Additional Rent, maintain
throughout the Term the following insurance:

 

(a)     Commercial general liability insurance for any injury to person or
property occurring on the Premises or the Building or Lot or elsewhere in the
Park (including the North Parking Areas), naming as insureds Tenant, and naming
Landlord and such persons, including, without limitation, Landlord’s managing
agent, as Landlord shall designate from time to time as additional insureds, in
amounts which shall, at the beginning of the Term, be at least equal to the
limits set forth in Section 1, and, from time to time during the term, shall be
for such higher limits as are reasonably required by Landlord;

 

(b)     Worker’s compensation insurance with statutory limits covering all of
Tenant’s employees working at the Premises; and

 

(c)     If and to the extent Tenant owns, uses or leases vehicles in connection
with its business activities, business auto liability coverage which insures
against bodily injury and property damage claims arising out of the ownership,
maintenance, or use of “any auto.”  A minimum of $1,000,000.00 combined single
limit accident will apply.

 

Section 6.2.     Landlord’s Insurance.  At all times during the Term, Landlord
will maintain or cause to be maintained the following insurance:  (a) all-risk
fire and extended coverage casualty insurance covering damage to the Premises,
including without limitation, the Approved Specialized Tenant Improvements and
the Building and the Lot in an amount equal to 100% of the replacement cost
thereof, (b) commercial general public liability insurance covering occurrences
on or about the common areas of the Building or the Lot (and naming Tenant as an
additional insured thereunder), (c) loss of “rental value” insurance in an
amount equal to not less than a one (1) year period, and (d) workers
compensation and employer’s liability insurance to the extent required by state
law.  Upon request by Tenant, Landlord shall provide certificates of insurance
to Tenant evidencing that Landlord has all of the coverages required herein.

 

Section 6.3.     Tenant Reimbursement of Insurance Taken Out by Landlord.  As
Additional Rent, Tenant shall from time to time reimburse Landlord, on the first
day of the month following the month in which Tenant receives Landlord’s
invoice, for Tenant’s Proportionate Fraction of (i) Landlord’s costs incurred in
providing any insurance for the Building and the Lot and (ii) for the Building’s
Share of any insurance carried by Landlord for the Park except that Tenant shall
be responsible to pay for 100% of the insurance costs for the Approved
Specialized Tenant Improvements under clause (a) of Section 6.2.  Landlord shall
allow Tenant to participate with Landlord in the negotiation with Landlord’s
insurer of the premiums for the Approved Specialized Tenant Improvements, and in
the

 

10

--------------------------------------------------------------------------------


 

event that Tenant shall not be reasonably satisfied with the amount of such
premiums, Tenant shall have the right to procure the insurance for the Approved
Specialized Tenant Improvements with an insurance company licensed to do
business in Massachusetts reasonably approved in advance by Landlord, provided
that Landlord is named as the insured party and the loss payee on such insurance
policy and Landlord is granted the exclusive right to negotiate and receive the
proceeds of such insurance, and Tenant shall have no right to receive the
proceeds of such insurance or negotiate the settlement of the same.  Tenant’s
payment for the amounts described in the first sentence of this Section 6.3
shall be reduced to the extent such costs are paid by Tenant as common area
maintenance expenses under Section 7.6 of this Lease.  During the Lease Term,
Landlord shall insure the Building for laboratory uses, and Tenant shall
reimburse Landlord for any increased costs incurred by Landlord in providing
such insurance to the extent attributable to any special endorsement or increase
in premium resulting from the business or operations of Tenant or any special or
extraordinary hazards resulting therefrom, in either case in excess of the costs
that, but for Tenant’s particular use of the Premises, would have been incurred
by Landlord to insure the Building for laboratory uses; provided, however, that,
without detracting from Tenant’s obligation to reimburse Landlord for such
amounts, Landlord shall permit Tenant the opportunity to participate with
Landlord in the discussions and negotiations with Landlord’s insurance company
regarding such costs.

 

Section 6.4.     Requirements Applicable to Insurance Policies.  All policies
for insurance required under the provisions of Section 6.1 and Section 6.2 shall
be obtained from responsible companies qualified to do business in the
Commonwealth of Massachusetts and in good standing therein, which companies and
the amount of insurance allocated thereto shall be subject to the other party’s
reasonable approval.  Each party agrees to furnish the other party with
insurance company certificates of all such insurance therefor required by such
party prior to the beginning of the Term hereof and of each renewal policy at
least thirty (30) days prior to the expiration of the policy it renews, and each
party shall furnish copies of the policies to the requesting party upon the
requesting party’s request.  Each such policy shall be noncancellable with
respect to the interest of Landlord and its mortgagees without at least thirty
(30) days’ prior written notice thereto.

 

Section 6.5.     Waiver of Subrogation.  All insurance which is carried by
either party with respect to the Premises or to furniture, furnishings, fixtures
or equipment therein or alterations or improvements thereto, whether or not
required, shall include provisions or endorsements which either designate the
other party as one of the insured or deny to the insurer acquisition by
subrogation of rights of recovery against the other party to the extent such
rights have been waived by the insured party prior to occurrence of loss or
injury.  On reasonable request, each party shall be entitled to have
certificates of policies containing such provisions.  Having obtained such
clauses or endorsements, each party hereby agrees that it will not make any
claim against or seek to recover from the other or its agents or employees for
any loss or damage to its property or the property of others from causes which
are covered or required under this Lease to be covered by such party’s insurance
regardless of the cause or origin of such loss or damage, including without
limitation, the negligence of such other party or its agents or employees.

 

11

--------------------------------------------------------------------------------


 


SECTION 7
UTILITIES AND SERVICES; COMMON AREA MAINTENANCE EXPENSES


 

Section 7.1.   Utilities and Services.  As part of Tenant’s initial work at the
Premises, Tenant shall install a separate meter, at Tenant’s expense, to measure
all of Tenant’s electricity usage at the Premises.  Tenant shall pay the utility
company directly for all electric service to the Premises and shall pay to the
utility companies directly for all telephone and telecommunications service to
the Premises and for any other separately metered utilities to the Premises. 
Landlord shall separately meter or sub-meter all of the other tenant spaces in
the Building for electricity usage.

 

Section 7.2.  Sub-Metering.  As part of Tenant’s initial work at the Premises,
Tenant shall install sub-meters, at Tenant’s sole cost and expense, to measure
gas and water consumption for the Premises.  Tenant shall pay Landlord the cost
of such utilities based on Tenant’s consumption as measured by such submeter. 
All payments due to the Landlord under the prior sentence of this Section 7.2
shall constitute Additional Rent and shall be paid by Tenant on the first day of
the calendar month following Tenant’s receipt of Landlord’s invoice for such
usage.  Landlord may elect to install separate meters for all other utilities to
the Premises and the costs of installing, maintaining and reading such meters
shall be borne by Tenant and utility services measured thereby shall be paid by
Tenant directly to the utility company or other provider.  Landlord shall also
separately meter or sub-meter all of the other tenant spaces in the Building for
gas usage and water usage.

 

Section 7.3.     Non-Separately Metered or Submetered Metered Utilities.  Tenant
shall pay to Landlord Tenant’s Proportionate Fraction of all charges for all
non-separately metered or non-submetered water, sewer, gas, electricity and
other utilities or services (excluding costs related to the sewer pumping
station which costs are reimbursed pursuant to Section 7.6 of this Lease ) used
or consumed in the common areas of the Building or at the Lot or elsewhere in
the Park, and not in any leasable areas in the Building or the Park, whether
called charge, tax, assessment, fee or otherwise, including, without limitation,
water and sewer use charges and taxes, if any, such charges to be paid on the
first day of the calendar month following Tenant’s receipt of Landlord’s invoice
therefor.  If Tenant’s use of any of such utilities or services shall be
disproportionately excessive, Tenant shall pay such share of the same as
Landlord may reasonably consider appropriate.

 

Section 7.4.   Connection and Use of Utility Equipment.  Tenant shall maintain,
repair and replace all telephone, information system and other utility lines and
equipment contained within and exclusively serving the Premises (together with
any lines and equipment that are located outside of the Premises that are
installed by Tenant) together with any such lines and equipment from the point
of any common connection to the Premises, and keep the same in good working
order, condition and repair.  Tenant shall not use any equipment or fixtures so
as to exceed the safe and lawful capacity of any utility equipment or lines
serving the same.  The alteration, replacement or connection of any utility
equipment and lines shall be subject to the requirements of Section 10.4
hereof.  Subject to the rights of Landlord and other tenants to access and use
the same and to Tenant’s obligation to maintain and repair its own connections
to the same and to remove such connections at the expiration or sooner
termination of the Term (and to perform any

 

12

--------------------------------------------------------------------------------


 

restoration of the same caused by such installation, use and removal), Landlord
shall permit Tenant to access and connect to the utility risers, conduits, wires
and feeders in the Building to enable Tenant to procure the utilities necessary
for its business operations; provided that Tenant’s access and connections shall
not exceed Tenant’s Proportionate Fraction of the total capacity of such items.

 

Section 7.5.   Interruption of Services.  Landlord shall not be liable for any
failure to furnish, or interruption in furnishing, any of the services or
utilities described in this Section, due to any cause or for any other reason,
and, in such event, Tenant shall not be entitled to any damages nor shall any
failure or interruption abate or suspend Tenant’s obligation to pay rent under
this Lease or constitute a constructive eviction of Tenant or entitle Tenant to
terminate this Lease.  Further, if any governmental authority or public utility
promulgates or revises any applicable law, ordinance, rule or regulation, or
issues mandatory or voluntary controls relating to the use or conservation of
energy, water, gas, light or electricity, the reduction of emissions, or the
provision of any other utility or service, Landlord may take any reasonably
appropriate action to comply with the same and Tenant’s obligations hereunder
shall not be affected thereby.  Notwithstanding any terms and provisions of this
Lease to the contrary, if (i) an interruption or stoppage of an “Essential
Service” (as said term is hereinafter defined) shall occur, except any of the
same due to any act or neglect of Tenant or Tenant’s agents, employees,
contractors or invitees or any person claiming by, through or under Tenant (any
such interruption or stoppage of an Essential Service being hereinafter referred
to as a “Service Interruption”), and (ii) such Service Interruption continues
for more than seven (7) Days after Landlord shall have received notice thereof
from Tenant and such Service Interruption is within Landlord’s reasonable
control to remedy and (iii) as a result of such Service Interruption, the
conduct of Tenant’s normal operations in the Premises are materially and
adversely affected, then there shall be an abatement of one day’s Fixed Rent and
Additional Rent for each day during which such Service Interruption continues
after such seven (7) day period; provided, however, that if any part of the
Premises is reasonably useable for Tenant’s normal business operations or if
Tenant conducts all or any part of its operations in any portion of the Premises
notwithstanding such Service Interruption, then the amount of each daily
abatement of Basic Rent and additional rent shall only be proportionate to the
nature and extent of the interruption of Tenant’s normal operations or ability
to use the Premises.  For purposes hereof, the term “Essential Services” shall
mean the following services:  water and sewer/septic service, HVAC service (but
not any HVAC service to be provided by Tenant’s supplemental equipment),
electricity and access to the Premises.

 

Section 7.6.  Common Area Maintenance Expenses.  Tenant shall pay to Landlord,
as Additional Rent, Tenant’s Proportionate Fraction of (i) Landlord’s costs and
expenses incurred under Section 9 and (ii) the Building’s Share of the costs and
expenses incurred in connection with the maintenance, repair and snowplowing
expenses for the North Parking Areas and for the common utility systems and
equipment serving the Park, including, without limitation, the storm drainage
system, including a reasonable management fee payable to Landlord, except that
with respect to the costs and expenses relating to the sewer pumping station
serving the Park, Tenant’s share of these costs and expenses shall instead be
based on and limited to Tenant’s water consumption for its operations at the
Premises in comparison to the overall water consumption at the Park and at the
lot adjacent to the Park

 

13

--------------------------------------------------------------------------------


 

utilizing such sewer pumping station for the same period of measurement by the
other parties and functions served by the sewer pumping station (collectively,
the costs and expenses described in this sentence shall be referred to herein as
“common area maintenance expenses”).  Such common area maintenance expenses for
each year shall include the costs of repairs and replacements performed by
Landlord in accordance with sound building management practices and shall
include the “Pass-Through Capital Expenditures” described in Item No. 3 of
Exhibit H hereto.  Except to the extent provided otherwise in Exhibit H, in no
event shall common area maintenance expenses include any of the costs listed on
Exhibit H.  To the extent repairs or maintenance covered by Section 9 are
required due to Tenant’s negligence or willful misconduct, Landlord shall effect
such repairs or maintenance at Tenant’s sole expense.

 


SECTION 8
PAYMENTS ON ACCOUNT


 

Section 8.1.     Payments on Account.  Tenant shall pay to Landlord at
Landlord’s Payment Address on account as Additional Rent, on the first day of
each month during the term, such amounts as Landlord may reasonably determine
from time to time will be sufficient to provide in the aggregate funds adequate
to pay all amounts to be paid by Tenant pursuant to Sections 5, 6 and 7, as and
when such amounts become due and payable.  Landlord shall periodically account
(but no more than once a year) to Tenant for such payments and any balance owed
by Tenant shall be paid to Landlord on the first day of the month following the
receipt of Landlord’s bill therefor.  Any excess paid by Tenant shall, at
Landlord’s option, either be paid by Landlord to Tenant or credited against the
next installment of Fixed Rent or Additional Rent becoming due.  If this Lease
shall terminate on a day other than the last day of a billing year, the amount
of Tenant’s payments under this Section 8 for such billing year shall be
prorated on the basis of the number of days of such partial billing year, and
after termination of the Lease, the payments shall be compared to the actual
expenses and the above reconciliation and payments shall be made as is set forth
in this Section 8.1.

 


SECTION 9
LANDLORD’S COVENANTS


 

Section 9.1.     Building Maintenance.  Subject to Sections 10 and 11, Landlord
shall maintain and repair the exterior walls (exclusive of glass and doors and
exclusive of the interior surfaces of the exterior walls, all of which Tenant
shall maintain and repair), roof, foundation, structural supports of the
Building, the vapor barrier and sub-slab venting system in the Building,
downspouts, and the common Building systems including, without limitation, the
common HVAC, electrical and plumbing systems and the common fire/life systems
serving the Building and the Premises in good working order, repair and
condition except for reasonable wear and tear and except that, notwithstanding
any other terms or provisions of this Lease to the contrary, in no event shall
Landlord be obligated to maintain, repair or replace any portion of the
“Controlled Areas” (as such term is defined in Section

 

14

--------------------------------------------------------------------------------


 

10.6) or any equipment, systems, utility lines, plumbing, wiring or other items
located in, or directly above or below, the Controlled Areas, except for
non-Tenant installed items located directly above or below the Controlled Areas
that can be reasonably accessed by Landlord without entering into or affecting
the Controlled Areas.

 

Section 9.2      Common Area Lot Maintenance.  Subject to Sections 10 and 11,
Landlord shall maintain and repair, in good working order, repair and condition
(subject to reasonable wear and tear), the roads, sidewalks, landscaping,
drainage (including without limitation catch basins and detention ponds), the
sewer pumping station, common area lighting facilities, storm sewers, sanitary
sewers and water main and lines located on the Lot, if any, and the other common
areas on the Lot, including the North Parking Areas and other parking areas and
Landlord’s signs, and shall clean and provide snowplowing for the same.

 

Section 9.3      Covenant to Provide Services.  Landlord shall furnish to the
Premises and the common areas of the Building, the following services and
utilities:  (a) a reasonable amount of water from the City of Fall River; (b)
heat and air conditioning commensurate with office buildings in the Fall River
area for the use and occupation of the Premises during the building hours of
Monday to Friday, 8 a.m. to 5:30 p.m. and Saturday, 9 a.m. to 1:00 p.m. provided
that Tenant shall be responsible to deliver any supplemental heating and air
conditioning for Tenant’s specific uses; (c) elevator service by nonattended
automatic elevators, if applicable; and (d) so long as the utility company is
providing the same, electricity for lighting, convenience outlets and other
customary uses.  In the event that Tenant desires to install additional
equipment and components necessary to increase the capacity of utilities for the
Premises, subject to obtaining Landlord’s prior written approval for such
installations (and plans and specifications for the same), which approval shall
not be unreasonably conditioned, withheld or delayed, Tenant shall have the
right to perform such installations at its sole cost and expense, subject to the
provisions of Section 10.9 of this Lease.

 

Section 9.4      AUL and Order of Conditions.  Landlord shall, at its sole cost
and expense, without including the costs for the same in common area maintenance
expenses, comply with and perform its obligations, if any, under the Activity
and Use Limitation and the Order of Conditions that have been recorded against
the Lot and the Park.

 


SECTION 10
TENANT’S COVENANTS


 

Section 10.1.   Use.  Tenant shall use the Premises only for the Permitted Uses
and shall from time to time procure all licenses and permits necessary therefor
at Tenant’s sole expense.  In no event shall Tenant use the Premises for general
manufacturing, warehousing, wholesaling or retail uses.  Landlord represents and
warrants that, according to the Fall River Zoning Ordinance, biotechnology uses
are permitted as of right under the Fall River Ordinance Division Research and
Development Overlay District Regulations Sections 86-385 through 86-389.

 

15

--------------------------------------------------------------------------------


 

Section 10.2.  Repair and Maintenance.  Except as otherwise provided in Sections
9 and 11, Tenant shall keep and maintain the Premises, including (a) all
portions of the plumbing, electrical, heating, air conditioning and other
systems installed by Landlord (but only to the extent located within the
Premises and exclusively serving the same) and (b) all of the Approved
Specialized Tenant Improvements (and any other systems, equipment and
appurtenances installed by Tenant, whether located within the Premises or not),
in good order, condition and repair and in at least as good order, condition and
repair as they are in on the Commencement Date or may be put in during the Term,
reasonable use and wear and damage by casualty and loss by taking only
excepted.  In addition to the above, Tenant shall keep and maintain, at Tenant’s
sole cost and expense, all portions of the “Controlled Areas” (as such term is
defined in Section 10.6) (and all equipment, systems, utility lines, plumbing,
wiring or other items located in, or directly above or below, the Controlled
Areas, except for non-Tenant installed items located directly above or below the
Controlled Areas that can be reasonably accessed by Landlord without entering or
affecting the Controlled Areas) in good order, condition and repair, and in at
least as good order, condition and repair as they are in on the Commencement
Date or may be put in during the Term, reasonable use and wear and damage by
casualty and loss by taking only excepted.  Tenant shall make all repairs and
replacements and do all other work necessary for the foregoing purposes to
Building standards, whether the same may be ordinary or extraordinary, foreseen
or unforeseen.  Landlord shall have the right to inspect all repairs,
replacements and maintenance performed by Tenant to the Premises and the items
located therein.  Tenant shall provide its own janitorial services, rubbish and
trash disposal, and pest and rodent control within the Premises and shall pay
for all electrical light bulbs, lamps and tubes used in the Premises.

 

Section 10.3.   Compliance with Law and Insurance Requirements.  Tenant shall
make all repairs, alterations, additions or replacements to the Premises
required by any law or ordinance or any order or regulation of any public
authority but only to the extent such compliance is required (i) because of
Tenant’s particular use of, or particular type or manner of business operations
conducted by Tenant in, the Premises (as opposed to biotechnology use generally)
or (ii) because of Tenant’s construction, use and operation of the Controlled
Areas, and shall keep the Premises equipped with all safety appliances so
required.  Tenant shall not dump, flush, or in any way introduce any hazardous
substances or any other toxic substances into the septic, sewage or other waste
disposal system serving the Premises, or generate, store or dispose of hazardous
substances in or on the Premises or dispose of hazardous substances from the
Premises to any other location unless the same is performed in compliance with
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C. §6901
et seq., the Massachusetts Hazardous Waste Management Act, M.G.L. c.21C, as
amended, the Massachusetts Oil and Hazardous Material Release Prevention and
Response Act, M.G.L. c. 21E, as amended, and all other applicable codes,
regulations, ordinances and laws and unless the same is performed in accordance
with accepted good and safe industry standards and practices.  Tenant shall
notify Landlord of any incident which would require the filing of a notice under
Chapter 232 of the Acts of 1982 and shall comply with the orders and regulations
of all governmental authorities with respect to zoning, building, fire, health
and other codes, regulations, ordinances or laws applicable to the Premises. 
“Hazardous substances” as used in this Section shall mean “hazardous substances”
as defined in the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. §9601 and regulations adopted
pursuant to

 

16

--------------------------------------------------------------------------------


 

said Act and shall include, without limitation, any biogens or organisms that
are produced, stored, used or disposed of in connection with Tenant’s operations
at the Premises.

 

Except for repairs, alterations, additions or replacements in the Controlled
Areas, Landlord may, if it so elects, make any of the repairs, alterations,
additions or replacements referred to above in this Section 10 which affect the
Building structure or the Building systems, and Tenant shall reimburse Landlord
for the actual reasonable costs thereof within thirty (30) days after receipt of
an invoice from Landlord evidencing such expenditures.

 

Prior to the commencement of Tenant’s operations at the Premises and then once
annually (and more frequently, if reasonably requested by Landlord in connection
with a proposed financing or acquisition), Tenant shall provide Landlord with a
listing of any hazardous substance maintained, used or produced on the Premises
by Tenant.  Tenant shall also provide Landlord with a copy of the list of such
hazardous substances that Tenant delivers to the Fall River Fire Department. 
Tenant shall obtain all necessary permits for its use, production, storage and
disposal of hazardous substances in, on or about the Premises, the Building, the
Lot or the Park and shall comply with all laws applicable thereto and shall
comply with all conditions in such permits.

 

Subject to the provisions of Section 10.6 of this Lease, Landlord shall have the
right, upon reasonable advance notice to Tenant, to make such inspections as
Landlord shall reasonably elect from time to time to determine if Tenant is
complying with this Section.

 

Without limiting the generality of the foregoing, Tenant shall also comply with
all applicable laws, rules, regulations, codes, ordinances and mandates of the
Food and Drug Administration (the “FDA”) applicable to Tenant’s use of the
Premises, including without limitation, maintaining an emergency plan and clean
rooms.

 

Tenant shall comply promptly with the commercially reasonable recommendations of
any insurer of the Building which may be applicable to the Premises by reason of
Tenant’s construction, use and operation of the Controlled Areas or by reason of
Tenant’s particular use of the Premises, including its use, production, storage
or disposal of hazardous substances, to the extent such recommendations are
commercially reasonable with respect to the intended and Permitted Uses for the
Premises.  In no event shall any activity be conducted by Tenant on the Premises
which may give rise to any cancellation of any then insurance policy of Landlord
on the Building or make any such insurance unobtainable.

 

Section 10.4.   Tenant’s Work.  Except as otherwise described in this Section
10.4, Tenant shall not make any installations, alterations, additions or
improvements in or to the Premises, including, without limitation, any
appertures in the walls, partitions, ceilings or floors, without on each
occasion obtaining the prior written consent of Landlord (i) which consent, as
to installations, alterations, additions or improvements that do not affect the
Building systems or the structure of the Premises or the Building, shall not be
unreasonably withheld or delayed and (ii) which consent shall not be necessary
as to cosmetic improvements (i.e., painting and carpeting) that does not cost
more than $10,000 in any one instance.  Any such work so approved by Landlord
shall be performed only in accordance with plans and specifications (except for
cosmetic improvements) and a construction

 

17

--------------------------------------------------------------------------------


 

schedule therefor reasonably approved in advance by Landlord.  Tenant shall
procure at Tenant’s sole expense all necessary permits and licenses before
undertaking any work on the Premises and shall perform all such work in a good
and workmanlike manner employing materials of good quality and so as to conform
with all applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws and with all applicable insurance requirements.  Prior to
commencing any work at the Premises, Tenant shall provide Landlord with a copy
of the executed contract with the general contractor for such work.  If
requested by Landlord, Tenant shall furnish to Landlord prior to the
commencement of any such work a bond or other security acceptable to Landlord
assuring that any work by Tenant will be completed in accordance with the
approved plans and specifications.  Tenant shall keep the Premises at all times
free of liens for labor and materials.  Tenant shall employ for such work only
contractors approved by Landlord, which approval shall not be unreasonably
withheld, and shall require all contractors employed by Tenant to carry worker’s
compensation insurance in accordance with statutory requirements and commercial
public liability insurance covering such contractors on or about the Premises in
amounts that at least equal the limit of $2,000,000 and to submit certificates
evidencing such coverage to Landlord prior to the commencement of such work. 
Tenant shall save Landlord harmless and indemnified from all injury, loss,
claims or damage to any person or property occasioned by or growing out of such
work.  Subject to compliance with the terms of Section 10.6 of this Lease,
Landlord may inspect the work of Tenant at reasonable times and give notice of
observed defects.

 

Subject to the above provisions of this Section 10.4, including the submission
of final plans and specifications to Landlord for Landlord’s approval, and so
long as Tenant’s engineer or architect certifies to Landlord that such items,
once installed, will either be compatible with the Building’s plumbing,
electrical and mechanical systems or Tenant will perform such upgrades or
modification to the applicable systems in the Building necessary to achieve such
compatibility (subject to Landlord’s prior written approval of Tenant’s request
to perform the same and to the plans and specifications for the same, which
approval shall not be unreasonably withheld, delayed or conditioned), Tenant
shall have the right to install the specialized tenant improvements that are
mutually agreed to by Landlord and Tenant after the date hereof (the “Approved
Specialized Tenant Improvements”).  Once the Approved Specialized Tenant
Improvements are agreed to, Landlord and Tenant shall enter into a letter
agreement acknowledging the same and acknowledging that the list of such agreed
to items shall be deemed to be attached to this Lease as Exhibit E.  Tenant
shall perform all necessary maintenance, repairs and replacements of the
Approved Specialized Tenant Improvements throughout the Lease Term.  Landlord
acknowledges and agrees that Landlord has reviewed and approved the space plan
attached hereto as Exhibit F (the “Space Plan”).  Landlord shall not
unreasonably withhold, delay or condition its approval of the final plans and
specifications (the “Final Plans”) for the leasehold improvements shown on the
Space Plan and the Approved Specialized Tenant Improvements so long as such
final plans are, in Landlord’s good faith judgment, substantially in accordance
with the Space Plan and Exhibit E and do not contain any material modifications
and so long as such Final Plans are accompanied by the certification referred to
above in this paragraph.  If the Final Plans contain any material modifications
to the Space Plan or Exhibit E, Landlord’s approval of the Final Plans will not
be unreasonably withheld, conditioned or delayed so long as such Final Plans are
accompanied by the certification referred to above in this

 

18

--------------------------------------------------------------------------------


 

paragraph.  Landlord shall respond to Tenant’s request for approval of the list
of Approved Specialized Tenant Improvements, the Final Plans, and any subsequent
changes to the list or the Final Plans after approval, as applicable, within ten
(10) days following receipt of Tenant’s request for such approval.  If Landlord
fails to respond to Tenant’s request for approval within such ten (10) day
period, then for all purposes of this Lease, Landlord will be deemed to have
approved (without electing to require the removal of the items listed or shown
thereon at the expiration or earlier termination of the Lease Term) the list,
the Final Plans, and any subsequent changes, as applicable, submitted by Tenant.

 

Notwithstanding any terms or provisions of this Lease to the contrary, the
Approved Specialized Tenant Improvements, once installed, shall become
Landlord’s sole and exclusive property and shall be part of the Premises,
subject only to Tenant’s right to use the same at the Premises during the
Original Term and any Extension Term in connection with its operations at the
Premises.

 

Section 10.5.   Indemnity.  Tenant shall defend, with counsel reasonably
approved by Landlord, all actions against Landlord, any partner, trustee,
stockholder, officer, director, employee or beneficiary of Landlord, holders of
mortgages secured by the Building and any other party having an interest in the
Premises (“Indemnified Parties”) with respect to, and shall pay, protect,
indemnify and save harmless, to the extent permitted by law, all Indemnified
Parties from and against, any and all liabilities, losses, damages, costs,
expenses (including reasonable attorneys’ fees and expenses), causes of action,
suits, claims, demands or judgments of any nature arising from (a) injury to or
death of any person, or damage to or loss of property, occurring in the Premises
or proximately caused by the use, condition or occupancy of the Premises by
Tenant except to the extent caused by the negligence of Landlord or its agents,
employees or contractors, (b) violation of this Lease by Tenant, or (c) any act,
fault, omission, or other misconduct of Tenant or its agents, contractors,
licensees, sublessees or invitees.

 

Section 10.6    Landlord’s Right to Enter.  Upon at least three (3) days’ prior
notice, except during the pendency of a default by Tenant under this Lease that
extends beyond the expiration of applicable notice and cure periods, and except
in the case of an emergency, when in each case no prior notice shall be
required, Tenant shall permit Landlord and its agents to enter into the portions
of the Premises that are not one of the “Controlled Areas” at reasonable times,
to examine the Premises, make such repairs and replacements as Landlord may
elect or as Landlord may be required to make, without however, any obligation to
do so, and to show the Premises to prospective purchasers and lenders, and,
during the last year of the term, to show the Premises to prospective tenants
and to keep affixed in suitable places notices of availability of the Premises;
provided, however, that except in the case of an emergency or during the
pendency of a default by Tenant under this Lease that extends beyond the
expiration of applicable notice and cure periods, such access shall only be
performed when escorted by a representative of Tenant.  Landlord acknowledges
that Tenant’s business operations require strict compliance with federal and
state regulations regarding the development, production and testing of human use
biological products and, therefore, Landlord covenants that its representative
(and any access of the Premises by Landlord or anyone claiming by, through or
under Landlord) shall comply in all respects with such regulations.

 

19

--------------------------------------------------------------------------------


 

Tenant intends to use certain portions of the Premises for experimentation,
testing and development of highly sensitive materials and vaccines and, in order
to establish the necessary control setting for such experimentation, testing,
and development, such portions of the Premises (each such portion a “Controlled
Area” and collectively the “Controlled Areas”) will need to be segregated and
properly sealed off from the other portions of the Premises.  Prior to taking
occupancy, Tenant shall provide Landlord with a plan that clearly identifies
which portions of the Premises shall be Controlled Areas and Tenant shall, to
the extent practicable, install signage outside of each Controlled Area
reasonably identifying it as a “Controlled Area.”  Upon at least three (3) days’
prior notice, except during the pendency of a monetary or other material default
by Tenant under this Lease that extends beyond the expiration of applicable
notice and cure periods, and except in the case of emergency which requires
immediate access to the Controlled Areas, when in each case no prior notice
shall be required, Tenant shall permit a “Qualified Representative of Landlord”
(as hereinafter defined) to enter the Controlled Areas at reasonable times to
perform inspections of the Controlled Areas and to make such repairs and
replacements therein as may be necessary; provided, that, except during the
pendency of a monetary or other material default by Tenant under this Lease that
extends beyond the expiration of applicable notice and cure periods, and except
in the case of an emergency which requires immediate access to the Controlled
Areas, such entry by a “Qualified Representative of Landlord” shall only be
performed when escorted by a representative of Tenant.  A “Qualified
Representative of Landlord” shall mean an individual that possess the
credentials and the training required to enter and inspect a facility (a)
regulated by the FDA and (b) which is engaged in business operations of the type
Tenant will be carrying on in the Premises.  Landlord shall submit information
and documentation reasonably required by Tenant or any other governmental entity
to establish an individual’s qualification as a Qualified Representative of
Landlord in advance of any such entry and Tenant shall reasonably cooperate in
good faith with Landlord in approving such individual as a Qualified
Representative of Landlord.  Landlord shall apprise the Qualified Representative
of Landlord of the sensitivity of Tenant’s operations that are to be conducted
in the Controlled Areas and shall use all diligent, good faith efforts to cause
such party to adhere to all applicable legal requirements, all requirements of
the FDA applicable to such access and Tenant’s reasonable guidelines and safety
rules for entering the Controlled Areas, including wearing protective clothing
and masks before entering the Controlled Areas in order to protect the processes
that Tenant will be conducting in the Controlled Areas.

 

Section 10.7    Personal Property at Tenant’s Risk.  All furnishings, fixtures,
equipment, effects and property of every kind of Tenant and of all persons
claiming by, through or under Tenant which may be on the Premises, shall be at
the sole risk and hazard of Tenant and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage shall be charged to or to be borne by Landlord,
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant for any injury, loss, damage or
liability not covered by Tenant’s insurance to the extent prohibited by law. 
Tenant shall insure Tenant’s equipment and personal property.

 

20

--------------------------------------------------------------------------------


 

Section 10.8    Payment of Landlord’s Cost of Enforcement.  Tenant shall pay, on
demand, Landlord’s expenses, including reasonable attorney’s fees, incurred in
enforcing or curing any obligation of Tenant under this Lease following a
default by Tenant beyond applicable notice and cure periods (which notice and
cure periods shall be shortened as reasonably necessary in the event of an
emergency) under this Lease as provided in Section 12.4.

 

Section 10.9    Yield Up.  At the expiration of the term or earlier termination
of this Lease (but subject, however, to the terms and provisions of the
“Security Agreement” (hereinafter defined), Tenant shall surrender all keys to
the Premises, remove all of its equipment, trade fixtures and other personal
property in the Premises (including any of the Collateral under the Security
Agreement), remove such installations and improvements made by Tenant as
Landlord may request in writing at the time Landlord approves such installation
and all Tenant’s exterior signs, if any, wherever located, repair all damage
caused by such removal and yield up the Premises (including any installations
and improvements made by Tenant which Landlord has not notified Tenant at the
time of Landlord’s approval must be removed at the expiration or earlier
termination of the Lease Term) broom-clean and in the same good order and repair
in which Tenant is obliged to keep and maintain the Premises under this Lease. 
Any property not so removed shall be deemed abandoned and may be removed and
disposed of by Landlord in such manner as Landlord shall determine and Tenant
shall pay Landlord the entire cost and expense incurred by it in effecting such
removal and disposition and in making any incidental repairs and replacements to
the Premises and for use and occupancy during the period after the expiration of
the term and prior to Tenant’s performance of its obligations under this Section
10.9.  In no event, however, shall Tenant remove any of the Approved Specialized
Tenant Improvements.  Notwithstanding anything herein to the contrary, Tenant
agrees that, upon the expiration or earlier termination of the Term, (i) Tenant
shall deliver the Premises to Landlord in substantial compliance with good
manufacturing procedures then in effect or good laboratory procedures then in
effect, as and to the extent such procedures are applicable to the manner in
which the facility was utilized by Tenant immediately prior to the expiration or
earlier termination of the Term and (ii) Tenant shall perform any necessary
de-contamination of the Controlled Areas to ensure that the Premises are free of
any hazardous substances from Tenant’s operations and shall provide customary
documentation (including a testing report comparing the air testing results
initially performed by Tenant upon commencement of its operations at the
Premises to the air testing results performed after such de-contamination
performed at the expiration or earlier termination of the Term) to Landlord
evidencing that such de-contamination has been performed.

 

Section 10.10  Estoppel Certificate.  Upon not less than five (5) business days’
prior notice by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord a statement in writing certifying that this Lease is unmodified and in
full force and effect and that, except as stated therein, Tenant has no
knowledge of any defenses, offsets or counterclaims against its obligations to
pay the Fixed Rent and Additional Rent and any other charges and to perform its
other covenants under this Lease (or, if there have been any modifications that
the same is in full force and effect as modified and stating the modifications
and, if there are any defenses, offsets or counterclaims, setting them forth in
reasonable detail), the dates to which the Fixed Rent and Additional Rent and
other charges have been paid and a statement

 

21

--------------------------------------------------------------------------------


 

that Landlord is not in default hereunder (or if in default, the nature of such
default, in reasonable detail).  Any such statement delivered pursuant to this
Section 10.10 may be relied upon by any prospective purchaser, mortgagee of the
Building or other interested party.

 

Upon not less than five (5) business days’ prior notice by Tenant, Landlord
shall execute, acknowledge and deliver to Tenant a statement in writing
certifying that this Lease is unmodified and in full force and effect and that,
except as stated therein, Landlord has no knowledge of any defenses, offsets or
counterclaims against Tenant’s obligations to pay the Fixed Rent and Additional
Rent and any other charges and to perform its other covenants under this Lease
(or, if there have been any modifications that the same is in full force and
effect as modified and stating the modifications and, if there are any defenses,
offsets or counterclaims, setting them forth in reasonable detail), the dates to
which the Fixed Rent and Additional Rent and other charges have been paid and a
statement that Tenant is not in default hereunder (or if in default, the nature
of such default, in reasonable detail).  Any such statement delivered pursuant
to this Section 10.11 may be relied upon by any prospective lender, underwriter,
assignee or subtenant of Tenant or other interested party.

 

Section 10.11  Landlord’s Expenses Re Consents.  Tenant shall reimburse Landlord
promptly on demand for all reasonable legal and other expenses incurred by
Landlord in connection with all requests by Tenant for consent or approval
hereunder.

 

Section 10.12  Rules and Regulations.  Tenant shall abide by, and faithfully
observe and comply with, the Rules and Regulations, and by any other subsequent
rules and regulations adopted from time to time by Landlord and any reasonable
amendments or additions thereto for the use, safety, security, good order,
cleanliness and other matters concerning the Premises, the Building and Lot, the
North Parking Areas and the Park; provided such subsequent rules and regulations
do not materially affect Tenant’s rights under this Lease.  Landlord shall not
be liable to Tenant for any violations of such rules and regulations and
amendments or additions thereto by any other tenant or occupant of the Building
or the Park.

 

Section 10.13  Holding Over.  Tenant shall vacate the Premises immediately upon
the expiration or sooner termination of this Lease.  If Tenant retains
possession of the Premises or any part thereof after the termination of the term
without Landlord’s express consent, Tenant shall pay Landlord rent at the
greater of (i) 1 1/2 times the daily rate of the annual amount of rent then most
recently in effect under Section 1 or (ii) the fair market rental, in each case
for the time Tenant thus remains in possession and, in addition thereto, if such
retention of possession shall continue for more than sixty (60) consecutive
days, Tenant shall pay Landlord for all damages, consequential as well as
direct, sustained by reason of Tenant’s retention of possession.  The provisions
of this Section do not exclude Landlord’s rights of re-entry or any other right
hereunder, including without limitation, the right to refuse the monthly rent
provided for in this Section 10.13 and instead to remove Tenant through summary
proceedings for holding over beyond the expiration of the term of this Lease.

 

Section 10.14  Assignment and Subletting.  Tenant shall not assign, transfer,
mortgage or pledge this Lease or grant a security interest (except as set forth
in the Security Agreement)

 

22

--------------------------------------------------------------------------------


 

in Tenant’s rights hereunder or sublease (which term shall be deemed to include
the granting of concessions and licenses and the like) all or any part of the
Premises or suffer or permit this Lease or the leasehold estate hereby created
or any other rights arising under this Lease to be assigned, transferred or
encumbered, in whole or in part, or permit the occupancy of the Premises by
anyone other than Tenant.  Any attempted assignment, transfer, mortgage, pledge,
grant of security interest, sublease or other encumbrance (each being referred
to herein as a “Transfer”), except with prior written approval thereof from
Landlord, shall be void.  No assignment, transfer, mortgage, grant of security
interest, sublease or other encumbrance, whether or not approved, and no
indulgence granted by Landlord to any assignee or sublessee, shall in any way
impair the continuing primary liability (which after an assignment shall be
joint and several with the assignee) of Tenant hereunder, and no approval in a
particular instance shall be deemed to be a waiver of the obligation to obtain
Landlord’s approval in any other case.  Notwithstanding any terms or provisions
of this Lease to the contrary, but subject to the prior sentence, Tenant shall
have the right to sublet all of the Premises or assign this Lease, without the
need to obtain Landlord’s prior consent, to (1) an entity that controls, is
under common control with, or is controlled by Tenant; or (2) an entity with
whom Tenant merges or consolidates or to an entity that acquires all or
substantially all of Tenant’s assets (each of the entities set forth in (1) and
(2) above, an “Approved Entity”) so long as (i) Tenant provides Landlord at
least thirty (30) days’ prior notice of such proposed assignment or sublease,
(ii) the Approved Entity assumes, in a writing to Landlord, all of Tenant’s
obligations under this Lease and under the “Security Agreement” (as such term is
defined in Section 12), the “Note” (as such term is defined in Section 12) and
related financing documents (collectively, the “Equipment Loan Documents”),
(iii) Tenant remains liable, on a joint and several basis with the assuming
party, for all of Tenant’s obligations under this Lease and under the Equipment
Loan Documents, (iv) Tenant shall take all actions requested by Landlord to
confirm Landlord’s security interest in the “Collateral” described in the
Security Agreement, (v) the Approved Entity shall use the Premises for only the
Permitted Uses (collectively, a “No-Consent Required Transfer”).  In no event
shall Tenant, however, sell all or substantially all of its assets unless this
Lease shall be assigned to, and assumed by, the party acquiring such assets.

 

Except in connection with a No-Consent Required Transfer, if Tenant desires to
Transfer this Lease or any interest herein, then at least forty-five (45) days
but not more than one hundred eighty (180) days prior to the effective date of
the proposed Transfer, Tenant shall submit to Landlord:  (i) a statement
containing the name and address of the proposed Transferee; (ii) such financial
information with respect to the proposed Transferee as Landlord shall reasonably
require; (iii) the type of use proposed for the Premises and (iv) all of the
principal terms of the proposed Transfer.

 

Landlord’s consent to a proposed Transfer shall not be unreasonably withheld,
conditioned or delayed; but, in addition to any other grounds for denial,
Landlord’s consent shall be deemed reasonably withheld if, in Landlord’s good
faith judgment:  (i) the proposed Transferee does not have the financial
strength to perform its obligations under this Lease or any proposed sublease or
license; (ii) the business and operations of the proposed Transferee are not of
comparable quality or type to the business and operations being conducted by
Tenant or other tenants at the Building or the Park or would not otherwise be in
compliance with the terms

 

23

--------------------------------------------------------------------------------


 

hereof; (iii) either the proposed Transferee, or any person which directly or
indirectly controls, is controlled by, or is under common control with the
proposed Transferee occupies space in the Building or the Park, or is
negotiating with Landlord to lease space at the Building or the Park; (iv) the
sublet space is not regular in shape with appropriate means of ingress and
egress suitable for normal leasing purposes; (v) Tenant is in default beyond
applicable notice and cure periods at the time Tenant requests consent to the
proposed Transfer; or (vi) such assignment would cause the interest earned on
the Bonds to become taxable to the holder thereof (and as a condition to any
Transfer, Landlord may require Tenant to obtain an opinion from Landlord’s bond
counsel at Tenant’s cost, that the proposed Transfer would not cause such
interest to be taxable).

 

Within thirty (30) days after Landlord’s receipt of any request for consent to a
Transfer (but not in the case of a No-Consent Required Transfer), Landlord may,
at its option by notice to Tenant, elect to terminate this Lease in the case of
a proposed Transfer of the entire Premises or as to the portion of the Premises
subject to the proposed Transfer, with a proportionate adjustment in the Rent
and the Specialized Tenant Allowance Reimbursement Payments (which shall be
reduced proportionately to reflect the percentage of the Approved Specialized
Tenant Improvements in the space to be terminated) payable hereunder if this
Lease is terminated as to less than all of the Premises.

 

If for any Transfer Tenant shall receive rent or other consideration, either
initially or over the term of the assignment or sublease, in excess of the rent
and the Specialized Tenant Allowance Reimbursement Payments called for hereunder
(or in the case of the sublease of part, in excess of such rent and the
Specialized Tenant Allowance Reimbursement Payments allocable to the part) after
appropriate adjustments to assure that all other payments called for hereunder
are taken into account and after deducting Tenant’s reasonable legal, brokerage
and leasehold improvement costs, all amortized ratably over the term of the
sublease or assignment, incurred for such sublease or assignment, Tenant shall
pay to Landlord, as Additional Rent, one hundred percent (100%) of such excess
of such payment of rent or other consideration received by Tenant, promptly
after its receipt.

 

If Tenant shall Transfer this Lease for all or any part of the Premises or shall
request the consent of Landlord to any Transfer, Tenant shall pay to Landlord
Landlord’s actual, bona fide, out-of-pocket costs related thereto, including
Landlord’s reasonable attorneys’ fees up to $3,000.00 and a minimum
administrative fee to Landlord of Five Hundred Dollars ($500.00).

 

In the event of a Transfer, Landlord may collect rent from the Transferee
without waiving any rights hereunder and collection of the rent from a person
other than Tenant shall not be deemed a waiver of any of Landlord’s rights under
this Section 10.14, an acceptance of such Transferee as Tenant, or a release of
Tenant from the performance of Tenant’s obligations under this Lease.  If Tenant
shall default under this Lease and fail to cure within the time permitted,
Landlord is irrevocably authorized, as Tenant’s attorney-in-fact, to direct any
Transferee to make all payments directly to Landlord.

 

Section 10.15  Overloading and Nuisance.  Tenant shall not injure, overload,
deface or otherwise harm the Premises, commit any nuisance, permit the emission
of any objectionable noise, vibration or odor, make, allow or suffer any waste
or make any use of

 

24

--------------------------------------------------------------------------------


 

the Premises which is contrary to any law or ordinance or which will invalidate
any of Landlord’s insurance.

 

Section 10.16  Tenant’s Financial Condition.  Within ten (10) days after request
by Landlord from time to time, Tenant shall deliver to Landlord Tenant’s audited
financial statements (which shall be for the latest available year and in any
event for a year ended not more than fifteen (15) months prior to Landlord’s
request); provided that the foregoing obligation shall be waived during such
time as Tenant remains obligated to file periodic reports pursuant to Section 12
or Section 15(d) of the Securities Exchange Act of 1934, as amended, in which
case Tenant shall only be required to provide Landlord with copies of its 10K
and 10Q reports promptly after the filing of the same with the Securities and
Exchange Commission.  Such financial statements may be delivered to Landlord’s
mortgagees and lenders and prospective mortgagees, lenders and purchasers. 
Tenant represents and warrants to Landlord that each such financial statement
shall be true and accurate as of the date of such statement.

 


SECTION 11
CASUALTY OR TAKING


 

Section 11.1    Termination.  In the event that greater than twenty-five (25)
percent of the Building or the Lot shall be taken by any public authority or for
any public use or destroyed by the action of any public authority (a “Taking”)
then this Lease may be terminated by either Landlord or Tenant effective on the
effective date of the Taking.  In the event that the Premises shall be destroyed
or damaged by fire or casualty (a “Casualty”) and if Landlord’s architect,
engineer or contractor shall determine that it will require in excess of 210
days from the date of the Casualty to restore the Premises, or if the casualty
or taking is of more than 10% of the Premises and occurs during the last twelve
(12) months of the Term then in effect, this Lease may be terminated by Landlord
or Tenant by notice to the other within thirty (30) days after the Casualty by
notice to the other party given within thirty (30) days after the Casualty.  In
the case of a Taking, such election, which may be made notwithstanding the fact
that Landlord’s entire interest may have been divested, shall be made by the
giving of notice by Landlord or Tenant to the other within thirty (30) days
after Landlord or Tenant, as the case may be, shall receive notice of the
Taking.

 

Section 11.2    Restoration.  In the event of a Taking or a Casualty, if neither
Landlord nor Tenant exercises the election to terminate provided in this Section
11, this Lease shall continue in force and a just proportion of the Fixed Rent
and other charges hereunder, according to the nature and extent of the damages
sustained by the Premises, but (if the Casualty shall have been caused by the
negligence of Tenant or Tenant’s agents, employees or contractors) not in excess
of an equitable portion of the net proceeds of insurance recovered by Landlord
under the rental insurance carried pursuant to Section 6.2, shall be abated from
the date of Casualty until the Premises, or what may remain thereof, shall be
put by Landlord in proper condition for use subject to zoning and building laws
or ordinances then in existence, which, unless Landlord or Tenant has exercised
its option to terminate pursuant to this Section 11, Landlord covenants to do
with reasonable diligence at Landlord’s expense.  If Landlord fails to complete
the restoration after a Casualty within

 

25

--------------------------------------------------------------------------------


 

thirty (30) days after the scheduled completion date in Landlord’s notice (which
date shall be extended for up to an additional ninety (90) days for events
beyond Landlord’s reasonable control), Tenant shall have the right to terminate
this Lease by notice given to Landlord within thirty (30) days after such thirty
(30) day period.  Landlord’s obligations with respect to restoration shall not
require Landlord to expend more than the net proceeds of insurance recovered or
damages awarded for such Casualty or Taking and made available for restoration
by Landlord’s mortgagees.  “Net proceeds of insurance recovered or damages
awarded” refers to the gross amount of such insurance or damages less the
reasonable expenses of Landlord in connection with the collection of the same,
including without limitation, fees and expenses for legal and appraisal
services.

 

Section 11.3    Exceptions to Landlord’s Obligations.  Notwithstanding the
foregoing, in no event shall Landlord have an obligation to repair the Premises
if either:  (a) the Building is so damaged as to require costs of repairs
exceeding ten percent (10%) of the full insurable value of the Building; or (b)
Landlord elects to demolish the Building; or (c) the damage or destruction
occurs during the last two (2) years of the Lease Term.  Tenant’s Fixed Rent
shall not be abated if either (i) the damage or destruction is repaired within
twenty (20) business days after Landlord received written notice from Tenant of
the casualty, or (ii) Tenant or Tenant’s employees, contractors, agents or
invitees are, in whole or in part, responsible for the damage or destruction,
except that such abatement shall apply under this clause (ii) to the extent
Landlord receives rental loss proceeds for the same.

 

Section 11.4    Award.  Irrespective of the form in which recovery may be had by
law, all rights to damages or compensation shall belong to Landlord in all
cases, except for Tenant’s right to maintain a claim for its moving and
relocation costs and costs for its trade fixtures and other personal property. 
Tenant hereby grants to Landlord all of Tenant’s rights to such damages and
compensation and covenants to deliver such further assignments thereof as
Landlord may from time to time request.  In no event under this Lease, however,
shall the Approved Specialized Tenant Improvements be considered Tenant’s trade
fixtures or personal property.

 


SECTION 12
DEFAULT


 

Section 12.1    Events of Default.  If:

 

(a)     Tenant shall default in the performance of any of its obligations to pay
the Fixed Rent, Additional Rent or any other sum payable hereunder and if such
default shall continue for five (5) days after notice from Landlord designating
such default;

 

(b)     if within thirty (30) days after notice from Landlord to Tenant
specifying any other default or defaults Tenant has not commenced to correct the
default or

 

26

--------------------------------------------------------------------------------


 

defaults so specified or, having commenced to correct the default, is not
diligently pursuing such correction to completion;

 

(c)     if any assignment for the benefit of creditors shall be made by Tenant;

 

(d)     if Tenant’s leasehold interest shall be taken on execution or other
process of law in any action against Tenant;

 

(e)     if a lien or other involuntary encumbrance is filed against Tenant’s
leasehold interest, and is not discharged or bonded off within thirty (30) days
thereafter;

 

(f)      if a default by Tenant beyond the expiration of applicable grace
periods shall exist under that certain “Security Agreement:  Equipment” between
Landlord and Tenant of even date (the “Security Agreement”) or under that
certain “Secured Promissory Note:  Equipment Loan” from Tenant to Landlord of
even date (the “Note”);

 

(g)     if a petition is filed by Tenant for liquidation, or for reorganization
or an arrangement or any other relief under any provision of the Bankruptcy Code
as then in force and effect; or

 

(h)     if an involuntary petition under any of the provisions of said
Bankruptcy Code is filed against Tenant and such involuntary petition is not
dismissed within sixty (60) days thereafter,

 

then, and in any of such cases, Landlord and the agents and servants of Landlord
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter and without
demand or notice and with or without process of law (forcibly, if necessary)
enter into and upon the Premises or any part thereof in the name of the whole,
or mail a notice of termination addressed to Tenant, and repossess the same as
of Landlord’s former estate and expel Tenant and those claiming through or under
Tenant and remove its and their effects without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenant, and upon such entry or
mailing as aforesaid this Lease shall terminate, Tenant hereby waiving all
statutory rights (including, without limitation, rights of redemption, if any)
to the extent such rights may be lawfully waived.  Landlord, without notice to
Tenant, may store Tenant’s effects, and those of any person claiming through or
under Tenant at the expense and risk of Tenant, and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

 

Section 12.2    Remedies.  In the event that this Lease is terminated under any
of the provisions contained in Section 12.1, Tenant shall pay forthwith to
Landlord, as compensation, the excess of the total rent reserved for the residue
of the Term (except for the Specialized Tenant Allowance Reimbursement Payments,
which shall be addressed by the last sentence of this Section 12.2) discounted
to present value (using an interest rate

 

27

--------------------------------------------------------------------------------


 

equal to the discount rate of The Federal Reserve Bank of Boston) over the fair
market rental value of the Premises for the residue of the term discounted to
present value (using an interest rate equal to the discount rate of The Federal
Reserve Bank of Boston).  In calculating the rent reserved there shall be
included, in addition to the Fixed Rental and Additional Rent, the value of all
other considerations agreed to be paid or performed by Tenant during the
residue.  As additional and cumulative obligations after any such termination,
Tenant shall also pay punctually to Landlord all the sums and shall perform all
the obligations which Tenant covenants in this Lease to pay and to perform in
the same manner and to the same extent and at the same time as if this Lease had
not been terminated, except the Specialized Tenant Allowance Reimbursement
Payments shall be paid as described below.  In calculating the amounts to be
paid by Tenant pursuant to the preceding sentence, Tenant shall be credited with
any amount paid to Landlord pursuant to the first sentence of this Section 12.2
and also with the net proceeds of any rent obtained by Landlord by reletting the
Premises, after deducting all Landlord’s reasonable expenses in connection with
such reletting, including, without limitation, all repossession costs, brokerage
commissions, fees for legal services and expenses of preparing the Premises for
such reletting, it being agreed by Tenant that Landlord may (i) relet the
Premises or any part or parts thereof for a term or terms which may at
Landlord’s option be equal to or less than or exceed the period which would
otherwise have constituted the balance of the term hereof and may grant such
concessions and free rent as Landlord in its reasonable judgment considers
advisable or necessary to relet the same and (ii) make such alterations, repairs
and decorations in the Premises as Landlord in its reasonable judgment considers
advisable or necessary to relet the same, and no action of Landlord in
accordance with the foregoing or failure to relet or to collect rent under
reletting shall operate or be construed to release or reduce Tenant’s liability
as aforesaid.  In addition to the above remedies available to Landlord to
collect the above-described sums, and without in any way preventing Landlord
from collecting the same or diminishing the above-described amounts that can be
collected, in the event this Lease is terminated under any of the provisions
contained in Section 12.1, Tenant shall also be obligated to pay to Landlord, on
or before the date that is ten (10) days after such termination, on an
accelerated basis, the aggregate amount of Specialized Tenant Allowance
Reimbursement Payments that are due to be paid by Tenant for the then remainder
of the Original Term (i.e., the remainder as if this Lease had not been
terminated).

 

If Tenant becomes a debtor voluntarily or involuntarily, under Title 11 of the
United States Code or any bankruptcy legislation serving as a substitute or
supplement therefor, or if Tenant becomes an alleged debtor in any involuntary
proceeding commenced under said legislation or otherwise becomes subject to the
jurisdiction of a federal or state court with jurisdiction to administer the
property of Tenant, and if this Lease has not been terminated or Landlord has
not been permitted to reenter and relet the Premises, then:  (i) so long as
Tenant or any party claiming under or through Tenant remains in possession of
the Premises and so long as Landlord is prohibited or prevented from taking
possession of the Premises and reletting it by reason of any such bankruptcy or
insolvency proceeding, Tenant (whether or not serving as debtor-in-possession),
any statutory representative of Tenant, and Tenant’s bankruptcy estate shall be
obligated to pay to Landlord as fair use and occupancy of the Premises an amount
not less than the Fixed Rent and Additional Rent specified in this Lease as and
when such rent is due under this Lease without requesting any deferral thereof
and shall continue to perform all other obligations under the Lease; and (ii)
within sixty (60)

 

28

--------------------------------------------------------------------------------


 

days from and after the entry of an order for relief under Sections 301, 302, or
303 of Title 11 of the United States Code or a similar assumption by any federal
or state court or jurisdiction over the administration of Tenant’s property,
Tenant shall, unless Landlord agrees in writing to a further extension of time,
exercise any available right to assume or reject this Lease and shall not
request any extension of time from any court of competent jurisdiction to
exercise such right.

 

Section 12.3    Remedies Cumulative.  Except as otherwise expressly provided
herein, any and all rights and remedies which Landlord may have under this Lease
and at law and equity shall be cumulative and shall not be deemed inconsistent
with each other, and any two or more of all such rights and remedies may be
exercised at the same time to the greatest extent permitted by law.

 

Section 12.4    Landlord’s Right to Cure Defaults.  At any time following a
default by Tenant which extends beyond the applicable notice and cure periods
under Section 12.1 (except in cases of emergency when no notice and cure period
shall be required), Landlord may (but shall not be obligated to) cure any
default by Tenant under this Lease, and whenever Landlord so elects, all costs
and expenses incurred by Landlord, including reasonable attorneys’ fees, in
curing a default shall be paid by Tenant to Landlord as Additional Rent on
demand, together with interest thereon at the rate provided in Section 12.7 from
the date of payment by Landlord to the date of payment by Tenant.

 

Section 12.5    Effect of Waivers of Default.  Any consent or permission by
Landlord to any act or omission which otherwise would be a breach of any
covenant or condition herein, or any waiver by Landlord of the breach of any
covenant or condition herein, shall not in any way be held or construed (unless
expressly so declared) to operate so as to impair the continuing obligation of
any covenant or condition herein, or otherwise operate to permit the same or
similar acts or omissions except as to the specific instance.  The failure of
Landlord to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease shall not be deemed a
waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation.  The receipt by Landlord of rent with knowledge of the
breach of any covenant of this Lease shall not be deemed to have been a waiver
of such breach by Landlord or of any of Landlord’s remedies on account thereof,
including its right of termination for such default.

 

Section 12.6    No Accord and Satisfaction.  No acceptance by Landlord of a
lesser sum than the Fixed Rental, Additional Rent or any other charge then due
shall be deemed to be other than on account of the earliest installment of such
rent or charge due, unless Landlord elects by notice to Tenant to credit such
sum against the most recent installment due.  Any endorsement or statement on
any check or any letter accompanying any check or payment as rent or other
charge shall not be deemed an accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such installment or pursue any other remedy under this Lease or
otherwise.

 

Section 12.7    Interest on Overdue Sums.  If Tenant fails to pay Fixed Rental,
Additional Rent or any other sum payable by Tenant to Landlord by the due date
thereof (i.e., the due

 

29

--------------------------------------------------------------------------------


 

date disregarding any requirement of notice from Landlord or any period of grace
allowed to Tenant), the amount so unpaid shall bear interest at a variable rate
(the “Delinquency Rate”) equal to three percent (3%) in excess of the base rate
(prime rate) of Fleet National Bank from time to time in effect commencing with
the due date and continuing through the day on which payment of such delinquent
payment with interest thereon is paid.  If such rate is in excess of any maximum
interest rate permissible under applicable law, the Delinquency Rate shall be
the maximum interest rate permissible under applicable law.

 


SECTION 13
MORTGAGES


 

Section 13.1    Rights of Mortgage Holders.  No Fixed Rental, Additional Rent or
any other charge shall be paid more than ten (10) days prior to the due date
thereof and payments made in violation of this provision shall (except to the
extent that such payments are actually received by a mortgagee in possession or
in the process of foreclosing its mortgage) be a nullity as against such
mortgagee and Tenant shall be liable for the amount of such payments to such
mortgagee.

 

In the event of any act or omission by Landlord which would give Tenant the
right to terminate this Lease or to claim a partial or total eviction, Tenant
shall not exercise any such right (a) until it shall have given notice, in the
manner provided in Section 14.1, of such act or omission to the holder of any
mortgage encumbering the Premises whose name and address shall have been
furnished to Tenant in writing, at the last address so furnished, and (b) until
a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice, provided that following the giving
of such notice, Landlord or such holder shall, with reasonable diligence, have
commenced and continued to remedy such act or omission or to cause the same to
be rendered.

 

In the event any proceedings are brought for the foreclosure of, or in the event
of exercise of the power of sale under, any mortgage now or hereafter
encumbering the Premises, Tenant shall attorn to the purchaser upon such
foreclosure or sale or upon any grant of a deed in lieu of foreclosure and
recognize such purchaser as Landlord under this Lease.

 

Section 13.2    Superiority of Lease; Option to Subordinate.  Unless Landlord
exercises the option set forth below in this Section 13.2, this Lease shall be
superior to and shall not be subordinate to any mortgage on the Premises. 
Landlord shall have the option to subordinate this Lease to any mortgage of the
Premises provided that the holder of record thereof enters into an agreement in
recordable form with Tenant, in such holder’s customary form, by the terms of
which such holder will agree to (a) recognize the rights of Tenant under this
Lease, (b) perform Landlord’s obligations hereunder arising after the date of
such holder’s acquisition of title and (c) accept Tenant as tenant of the
Premises under the terms and conditions of this Lease in the event of
acquisition of title by such holder through foreclosure proceedings or otherwise
and Tenant will agree to recognize the holder of such mortgage as Landlord in
such event, which agreement shall be made expressly to bind and inure to the
benefit of the successors and assigns of Tenant and of the holder and upon
anyone purchasing the Premises at any foreclosure sale.  Tenant agrees to
execute and

 

30

--------------------------------------------------------------------------------


 

deliver any appropriate instruments necessary to carry out the agreements
contained in this Section 13.2.  Landlord represents that, as of the date of
this Lease, there is no mortgage encumbering the Premises, the Building or the
Lot.

 


SECTION 14
MISCELLANEOUS PROVISIONS


 

Section 14.1    Notices from One Party to the Other.  All notices required or
permitted hereunder shall be in writing and addressed, if to Tenant, at the
Original Address of Tenant or such other address as Tenant shall have last
designated by notice in writing to Landlord, Attention:  Michael Furlong, with a
copy sent to the attention of:  Mr. Avery Catlin and, if to Landlord, at the
Original Address of Landlord or such other address as Landlord shall have last
designated by notice in writing to Tenant.  Any notice shall be deemed duly
given when delivered or tendered for delivery at such address.

 

Section 14.2    Quiet Enjoyment.  Landlord agrees that upon Tenant’s paying the
rent and performing and observing the terms, covenants, conditions and
provisions on its part to be performed and observed, Tenant shall and may
peaceably and quietly have, hold and enjoy the Premises during the term without
any manner of hindrance or molestation from Landlord or anyone claiming under
Landlord, subject, however, to the terms of this Lease.

 

Section 14.3    Lease Not to be Recorded; Notice of Lease.  Tenant agrees that
it will not record this Lease.  If the Term of this Lease, including options,
exceeds seven years, Landlord and Tenant agree that, on the request of either,
they will enter and record a notice of lease in form reasonably acceptable to
Landlord.

 

Section 14.4    Bind and Inure; Limitation of Landlord’s Liability.  The
obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  No owner of the Premises shall be liable under this
Lease except for breaches of Landlord’s obligations occurring while owner of the
Premises.  Landlord shall have the right to sell, transfer or assign the
Building and Lot, or any part thereof, and Landlord’s interest in this Lease, in
which event Landlord shall be automatically freed and relieved from all
applicable liability with respect to performance of any covenant or obligation
on the part of Landlord arising thereafter, provided the transferee assumes in
writing all of Landlord’s obligations first arising from and after the date of
the transfer.  The obligations of Landlord shall be binding upon the assets of
Landlord which comprise the Building and Lot but not upon other assets of
Landlord.  No individual partner, trustee, stockholder, officer, director,
employee or beneficiary of Landlord shall be personally liable under this Lease
and Tenant shall look solely to Landlord’s interest in the Building and Lot in
pursuit of its remedies upon an event of default hereunder, and the general
assets of Landlord and its partners, trustees, stockholders, officers, employees
or beneficiaries of Landlord shall not be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Tenant.

 

Section 14.5    Acts of God.  In any case where either party hereto is required
to do any act (except for the payment of money), delays caused by or resulting
from acts of God, war,

 

31

--------------------------------------------------------------------------------


 

civil commotion, fire, flood or other casualty, labor difficulties, shortages of
labor, materials or equipment, government regulations, unusually severe weather,
or other causes beyond such party’s reasonable control shall not be counted in
determining the time during which work shall be completed, whether such time be
designated by a fixed date, a fixed time or a “reasonable time”, and such time
shall be deemed to be extended by the period of such delay.

 

Section 14.6    Landlord’s Default.  Landlord shall not be deemed to be in
default in the performance of any of its obligations hereunder unless it shall
fail to perform such obligations and unless within thirty (30) days after notice
from Tenant to Landlord specifying such default Landlord has not commenced
diligently to correct the default so specified or has not thereafter diligently
pursued such correction to completion.  Except as otherwise specifically set
forth in this Lease, Tenant shall have no right, for any default by Landlord, to
offset or counterclaim against any rent due hereunder.

 

Section 14.7    Brokerage.  Landlord and Tenant each warrant and represent to
the other that it has had no dealings with any broker or agent in connection
with this Lease other than the Broker(s) set forth in Section 1 and covenants to
defend (with counsel approved by the other), hold harmless and indemnify the
other from and against any and all cost, expense or liability for any
compensation, commissions and charges claimed by any broker or agent other than
the Broker(s) set forth in Section 1.  Landlord shall pay the commission due to
the Broker.

 

Section 14.8    Miscellaneous.  This Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts.  There are no
prior oral or written agreements between Landlord and Tenant affecting this
Lease.

 

Section 14.9    Independent Covenants; Waivers By Tenant.  Each covenant,
agreement, obligation or other provision of this Lease to be performed by Tenant
is a separate and independent covenant of Tenant, and not dependent on any other
provision of the Lease.

 

To the extent permitted by applicable law, Tenant waives the right to a jury
trial in any proceeding regarding this Lease and the tenancy created by this
Lease.  If Landlord commences any summary proceeding for non-payment of Rent,
Tenant will not interpose any counterclaim of whatever nature in any such
proceeding.  To the extent permitted by applicable law, Tenant waives any and
all rights of redemption granted by any present or future laws.

 

Section 14.10  Rights Reserved by Landlord; Tenant’s Right To Install An
Exterior Building Sign.  Landlord reserves the following rights exercisable
without notice and without being deemed an eviction or disturbance of Tenant’s
use or possession of the Premises or giving rise to any claim for set-off or
abatement of Rent:  (i) to change the name or street address of the Building,
subject to the provisions of the next paragraph; (ii) to install, modify and
maintain all signs on the Building; (iii) to change the arrangement of entrance,
doors, corridors, elevators and/or stairs in the Building, provided no such
change shall materially adversely affect access to the Premises; (iv) to modify,
relocate and to have access to any mail boxes located on or in the Building
according to the rules of the United

 

32

--------------------------------------------------------------------------------


 

States Post Office; (v) to close the Building after normal business hours,
except that Tenant and its employees and invitees shall be entitled to admission
at all times under such Rules and Regulations as Landlord prescribes for
security purposes; (vi) to install, operate and maintain security systems which
monitor, by closed circuit television or otherwise, all persons entering or
leaving the Building; and (vii) to install, maintain or repair pipes, ducts,
conduits, wires or structural elements located in or through the Premises which
serve other parts or other tenant of the Building, provided such installations
do not interfere with Tenant’s use of the Premises in a materially adverse
manner.

 

Subject to parties’ mutual agreement as to the size, design, color, quality and
location thereof, Tenant shall have the right to install, at Tenant’s sole cost
and expense, a Tenant identification sign on the exterior of the Building. 
Tenant shall be responsible to maintain, at Tenant’s sole cost and expense, such
sign during the Term.  Tenant shall remove, at Tenant’s sole cost and expense,
such sign upon the expiration or sooner termination of the Term and shall
perform, at Tenant’s sole cost and expense, any repairs to the Building caused
by the installation, maintenance and removal of such sign.

 

Section 14.11.   Bond Financing.  Tenant acknowledges that Landlord may finance
the cost of certain construction or certain costs of ownership of the Building
and Lot, in part, by obtaining a loan or by issuing tax exempt bonds (the
“Bonds”) and, in order to evidence and secure its obligations relative to
either, may execute a loan and trust agreement, a mortgage and assignment of
leases relating to the Building and Lot, and various other documents relating
thereto (in the case of a loan financing, the “Loan Documents” and in the case
of a bond financing, the “Bond Documents”).  Tenant agrees to execute such
documents as are reasonably necessary for such financing(s), including, without
limitation, a commercially reasonable subordination, non-disturbance and
attornment agreement as described in Section 13.2 and a commercially reasonable
estoppel certificate as described in Section 10.11, within ten (10) days of
request.

 

Section 14.12   Non Discrimination; Job Creation.  With respect to its exercise
of all uses, rights and privileges granted herein, Tenant agrees that Tenant
shall:  (a) not discriminate against any person, employee or applicant for
employment because of race, color, creed, national origin, age, sex, sexual
orientation, or disability in its use of the Premises, including the hiring and
discharging of employees, the provision or use of services, and the selection of
suppliers and contractors; (b) conspicuously post notices to employees and
prospective employees setting forth the Fair Employee Practices Law of the
Commonwealth of Massachusetts; and (c) comply with all applicable federal and
state laws, rules, regulations and orders and Landlord’s rules and orders
pertaining to Civil Rights and Equal Opportunity unless otherwise exempt
therefrom.

 

Tenant understands that Landlord’s agreement to enter into this Lease, provide
the Specialized TI Allowance and lend to Tenant the proceeds of the Equipment
Loan was predicated on Tenant’s agreement to use all diligent, commercially
reasonable efforts to create and retain jobs at the Premises.  Accordingly,
Tenant shall create and fill ***Confidential Treatment Requested as to this
Information*** new employment positions to be staffed at its facility located at
the Premises no later than the date Tenant obtains a final certificate of
occupancy for the Premises (“Tenant’s Occupancy Date”) and shall use

 

33

--------------------------------------------------------------------------------


 

all diligent, commercially reasonable efforts to maintain the same during the
Term.  Tenant shall also add ***Confidential Treatment Requested as to this
Information*** other employment positions to be staffed at its operations at the
Premises, either by transferring positions from other facilities to the Premises
or by creating new positions (or by a combination of the two), within one (1)
year after Tenant’s Occupancy Date, and Tenant shall use all diligent,
commercially reasonable efforts to maintain the same during the Term.  Tenant
shall deliver a certificate to Landlord, within fifteen (15) days after Tenant’s
Occupancy Date, certifying as to Tenant’s compliance with the ***Confidential
Treatment Requested as to this Information*** employment creation requirements
of this paragraph and shall deliver a certificate to Landlord, within fifteen
(15) days after the first (1st) anniversary of Tenant’s Occupancy Date,
certifying as to Tenant’s compliance with the employment creation and/or
transfer requirements of this paragraph.

 

Notwithstanding any contrary provision of this Lease, the sole and exclusive
remedy of Landlord in the event of the breach of the foregoing obligation by
Tenant under the prior paragraph shall be that Tenant will ***Confidential
Treatment Requested as to this Information***  In addition, in no event shall a
breach of Tenant’s obligations under this Section 14.12 constitute a default
under the Security Agreement or the Note (as such term is defined in Section
12), or any of the Equipment Loan Documents (as such term is defined in Section
10.14) and Landlord shall not have any claim or right of action against Tenant
on account of a breach of this Section 14.12.

 

Section 14.13   Access to the Premises; Tenant’s Right To Use Conference Center.

 

Tenant’s employees shall have access to the Premises twenty-four (24) hours a
day subject to emergencies and Landlord’s Rules and Regulations.  Entry to the
Building shall be by access key card of which Landlord will provide a reasonable
number for Tenant’s employees as determined by Landlord, but any additional
cards or replacements for lost cards shall be subject to a direct fee as set
forth in the Rules and Regulations.

 

Subject to all rules, regulations and policies imposed by the University of
Massachusetts-Dartmouth (“UMASS Dartmouth”) and the availability of the same,
Tenant shall have the right to use, in common with other tenants of the Building
and other non-Building patrons of UMASS Dartmouth, the conference center located
on the first floor of the Building (the “Conference Center”), it being
understood that Tenant may not use such Conference Center or any equipment
therein at any time without first scheduling such use with UMASS Dartmouth.  In
accordance with Exhibit I, Tenant shall not be obligated to pay a rental fee to
UMASS Dartmouth for the use of the Conference Center.

 

Section 14.14   Parking Rights.  Subject to the below provisions of this Section
14.14, Tenant shall have a non-exclusive revocable license to use Tenant’s
Proportionate Fraction of the parking spaces at no additional charge (except to
the extent of Tenant’s share of the common area maintenance expenses relating to
such spaces) in common with other tenants of the Building, located on the Lot on
a “first-come, first served” basis.  In the event that Tenant shall not be able
to use such percentage of spaces on the Lot, Tenant shall have the right to make
up such deficient percentage by using the North Parking Areas to cover such
deficiency, in common with other tenants of the Park, on a “first-come, first
served” basis.

 

34

--------------------------------------------------------------------------------


 

Landlord shall have the right in its sole discretion to adopt and subsequently
amend rules and regulations regarding the use of the parking spaces on the Lot
and on the North Parking Areas.  Landlord also reserves the right to relocate,
reconfigure, restripe or reduce the parking spaces located on the Lot and the
North Parking Areas, subject to the terms and conditions set forth in this
Lease, including without limitation, Section 2.1.  Additionally, Landlord
reserves the right to designate certain parking spaces or parking areas on the
Lot or the North Parking Areas for parking by particular tenants and if Landlord
does so, Landlord shall similarly designate certain parking spaces or parking
areas for Tenant’s use; provided that Landlord shall not provide unfavorable
treatment to Tenant in designating such parking spaces or parking areas.  As
used in this Lease, the term “North Parking Areas” shall mean these areas shown
on the plan attached hereto as Exhibit G as the “North Parking Areas.”

 

Section 14.15   Confidentiality.  Tenant agrees that, except as required by law,
it will not reveal, without the prior written consent of Landlord, the terms and
conditions of this Lease, including but not limited to amounts of Rent, or the
results of an audit of the Building’s common area maintenance expenses performed
by Tenant, to any other tenants of the Building or the Park (or such other
tenants’ assignees or subtenants) or to any parties with whom Landlord is
negotiating to lease space in the Building or the Park.

 

WITNESS the execution hereof under seal as of the day and year first above
written.

 

 

TENANT:

 

 

 

 

AVANT IMMUNOTHERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Una S. Ryan

 

 

 

Name: Una S. Ryan

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

LANDLORD:

 

 

 

 

MASSACHUSETTS DEVELOPMENT FINANCE AGENCY

 

 

 

 

 

 

 

By:

/s/ David T. Slatery

 

 

 

Name: David T. Slatery

 

 

Title: President and C.E.O.

 

35

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Plan of Premises

 

36

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Description of Land

 

“New Lot 34 Area 3.83 Acres” as shown on a plan entitled:  “Subdivision Plan of
Land of the Former Kerr Mill Site in Fall River, Massachusetts … May 25, 2000
Rev. July 27, 2000 Rev Oct. 31, 2000 Freeman Engineering Company … Attleboro,
Mass. Sheet 1 of 2” recorded in the Bristol County Registry of Deeds in Book
120, Pages 52 and 53.

 

37

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Activity and Use Limitation

 

Activity & Use Limitation – Disposal Site:  Kerr Mill Redevelopment Project, DEP
Release Tracking No. 4-282, a copy of which is located at Landlord’s offices.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT D

 

RULES AND REGULATIONS

 

1.               The sidewalks, entrances, driveways, passages, courts,
elevators, vestibules, stairways, corridors or halls shall not be obstructed or
encumbered by any tenant or used for any purpose other than for ingress to and
egress from the Premises and for delivery of merchandise and equipment in a
prompt and efficient manner using elevators and passageways designated for such
delivery by Landlord.  All hand trucks used by tenants for deliveries in the
Building shall be equipped with rubber tires and sideguards and the tenants
shall be solely responsible for any damage caused by them or their agents during
any deliveries to the Premises.

 

2.               The water and wash closets and plumbing fixtures shall not be
used for any purposes other than those for which they were designed or
constructed and no sweepings, rubbish, rags, acids or other substances shall be
deposited therein, and the expense of any breakage, stoppage, or damage
resulting from the violation of this rule shall be borne by the tenant who, or
whose clerks, agents, employees or visitors, shall have caused it.

 

3.               No carpet, rug or other section shall be hung or shaken out of
any window of the building; and no tenant shall sweep or throw or permit to be
swept or thrown from the Premises any dirt or other substances into any of the
corridors or halls, elevators, or out of the doors or windows or stairways of
the Building, and Tenant shall not use, keep or permit to be used or kept any
foul or noxious gas or substance in the Premises, or permit or suffer the
Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors, and/or
vibrations, or interfere in any way with other tenants or those having business
therein, nor shall any bicycles, vehicles or animals of any kind be kept in or
about the Building.

 

4.               No curtains, blinds, shades, or screens shall be attached to or
hung in, or used in connection with, any window or door of the Premises without
the prior consent of Landlord.  Such window treatments shall be of a quality,
type, design and color, and attached in a manner approved by Landlord.

 

5.               No sign, advertisement, notice or other lettering shall be
exhibited, inscribed, painted or affixed by any tenant on any part of the
outside of the Premises or the Building or on the inside of the Premises if the
same is visible from the outside of the Premises without the prior written
consent of Landlord, except that the name of the Tenant may appear on the
entrance door of the Premises and on the lobby and main Building directories, to
the extent the same exist.  In the event of the violation of the foregoing by
any tenant, Landlord may remove same without any liability, and may charge the
expense of removal to any tenants violating this rule.  Interior signs on doors
and directory tablet shall be inscribed, painted or affixed for each tenant by
Landlord at the expense of Landlord, and shall be of a size, color and style
acceptable to Landlord.

 

39

--------------------------------------------------------------------------------


 

6.               No tenant shall mark, paint, drill into, or in any way deface
any part of the Premises or the Building of which they form a part.  No boring,
cutting or stringing of wires shall be permitted, except with the prior written
consent of Landlord, and as Landlord may direct.  No tenant shall secure any
floor covering with cement or other similar adhesive material.

 

7.               Except as may be approved in advance by Landlord, which
approval shall not be unreasonably withheld or delayed, no additional locks or
bolts of any kind shall be placed upon any of the doors or windows by any
tenant, nor shall any changes be made in existing locks or mechanism thereof. 
Landlord hereby approves the installation by Tenant of a security card reader
system and a locking mechanism for the Premises.  Each tenant must, upon the
termination of his Tenancy, restore to Landlord all keys of stores, offices and
toilet rooms, either furnished to, or otherwise procured by, such tenant, and in
the event of the loss of any keys, so furnished, such tenant shall pay to
Landlord the cost thereof.

 

8.               Freight, furniture, business equipment, merchandise and bulky
matter of any description shall be delivered to and removed from the Premises
only during hours and in a manner approved by Landlord.  Landlord reserves the
right to inspect all freight to be brought into the Building and to exclude from
the Building all freight which violates any of these rules and regulations or
the Lease of which these rules and regulations are a part.

 

9.               Canvassing, soliciting and peddling in the Building is
prohibited and each tenant shall cooperate to prevent the same.

 

10.         Landlord reserves the right to exclude from the Building between the
hours of 6 p.m. and 8 a.m. and at all hours on Sundays, and legal holidays all
persons who do not present a pass to the Building signed by Landlord.  Landlord
will furnish passes to persons for whom any tenant requires same in writing. 
Each tenant shall be responsible for all persons for whom he requests such pass
and shall be liable to Landlord for all acts of such persons.

 

11.         Landlord shall have the right to prohibit any advertising by any
tenant which, in Landlord’s opinion, tends to impair the reputation of the
Building or its desirability as a Building for offices, and upon written notice
from Landlord, such tenant shall refrain from or discontinue such advertising.

 

12.         Except in compliance with the provisions of Section 10.3 in
connection with the same, Tenant shall not bring or permit to be brought or kept
in or on the Premises, any inflammable, combustible or explosive fluid,
material, chemical or substance, or cause or permit any odors of cooking or
other processes, or any unusual or other objectionable odors to permeate in or
emanate from the Premises.

 

13.         If the Building contains central air conditioning and ventilation
Tenant agrees to keep all windows closed at all times and to abide by all rules
and regulations issued by Landlord with respect to such services.

 

40

--------------------------------------------------------------------------------


 

14.         If the Premises demised to any tenant become infested with vermin,
such tenant, at its sole cost and expense, shall cause its Premises to be
exterminated from time to time, to the satisfaction of Landlord, and shall
employ an exterminator approved by Landlord.

 

15.         Smoking in the Building is prohibited.  Tenant and the employees of
Tenant shall not violate any law regulating tobacco smoking in the Building,
including the Premises and the common areas, (including but not limited to
elevators, stairwells, lobbies and restrooms) of the Building.  In the event
Tenant or its employees violate any such law, Tenant shall be responsible for
payment of all fines and penalties assessed against Landlord.

 

41

--------------------------------------------------------------------------------


 

EXHIBIT E

 

List of Approved Specialized Tenant Improvements

 

[To Be Attached After Lease Execution Per Section 10.3]

 

42

--------------------------------------------------------------------------------


 

EXHIBIT F

 

[Attach Space Plan]

 

43

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Attach Plan Showing North Parking Areas

 

44

--------------------------------------------------------------------------------


 

EXHIBIT H

 

Exclusions from Common Area Maintenance Expenses

 

Notwithstanding anything herein to the contrary, the following shall not be
included in the calculation of common area maintenance expenses:

 

1.             wages, salaries or fringe benefits paid for any employee above
the grade of Building manager or the wages or indirect compensation of any
employee to the extent such employee devotes his or her time to property other
than the Building or the Lot;

 

2.             Costs of repairs or other work necessitated by fire, windstorm,
casualty or other insurable occurrence, including costs subject to Landlord’s
deductibles, and costs of repairs or other work necessitated by the exercise of
the power of eminent domain;

 

3.             The cost of capital repairs, replacements or improvements except
that the annual amortization (determined in accordance with GAAP principles) of
the following capital expenditures (together with Landlord’s annual financing
charges in connection therewith) may be included by Landlord in common area
maintenance expenses:  (i) reasonable replacements and repairs of worn out or
obsolete components of the Building or its systems or mechanical equipment, (ii)
capital expenditures incurred to reduce other common area maintenance expenses
provided that the annual amortization that can be included in common area
maintenance expenses shall not exceed the reasonably anticipated amount of
average annual savings created thereby; and (iii) capital expenditures incurred
in order to comply with a law, ordinance, regulation or ruling first enacted
after the date of this lease (collectively, “Pass-Through Capital
Expenditures”);

 

4.             Payments to any subsidiary or affiliate of Lessor substantially
in excess of the amount that would be paid for similar goods or services on an
arms-length basis between unrelated third parties;

 

5.             Management fees substantially in excess of market management fees
charged for comparable buildings in the rental market in which the Premises is
located;

 

6.             Any costs of services or utilities used or consumed in premises
leased or leasable to lessees or occupants if Tenant’s use or consumption of the
applicable utility or service is separately metered or submetered;

 

7.             Any increases in premiums for any insurance maintained by
Landlord resulting from the extra-hazardous activities of parties other than
Tenant, but only to the extent the same are separately allocated by the insurer;

 

8.             Leasing commissions, attorneys’ fees, costs, disbursements and
other expenses incurred by Landlord or its agents in connection with
negotiations for leases or other occupancy agreements, and similar costs
incurred in connection with disputes with and/or enforcement of leases or other
occupancy agreements;

 

45

--------------------------------------------------------------------------------


 

9.             “Tenant allowances,” “tenant concessions,” workletters, and other
costs or expenses (including permit, license and inspection fees) incurred in
completing, fixturing, furnishing, renovating or otherwise improving, decorating
or redecorating space for lessees or other occupants, or vacant, leasable space,
including space planning/interior architecture fees for same;

 

10.           Payments of principal, finance charges, or interest on debt or
amortization on any mortgage, deed of trust or other debt financing or
refinancing, and rental payments (or increases in same) under any ground or
underlying lease or leases;

 

11.           Any bad debt loss, rent loss or other reserve for bad debt or rent
loss;

 

12.           Interest, fines or penalties for any late payments by Landlord not
due to the act or neglect of Tenant or its agents, contractors or employees;

 

13.           Legal fees, late charges and penalties incurred in connection with
Landlord’s violation of law;

 

14.           Costs resulting from the gross negligence or willful misconduct of
Landlord, its employees, agents and/or contractors and not reimbursed by
insurance;

 

15.           Advertising and promotional expenses and costs associated with
maintaining Landlord’s corporate (or other entity) existence and other overhead
and administrative costs of Landlord not directly incurred in the operation and
maintenance of the Building or the common areas;

 

16.           Costs incurred in connection with the making of repairs or
replacements which are the obligation of any other tenant;

 

17.           Political contributions or contributions to charitable
organizations;

 

18.           Costs or fees relating to the defense of Landlord’s title to or
interest in the Building, or the appurtenant land, or any part thereof;

 

19.           Depreciation or amortization of the Building or the appurtenant
land, or its components or the common areas, except for the amortization of
capital improvements, repairs or replacements permitted to be included in common
area maintenance expenses under this Lease;

 

20.           Any costs in connection with an expansion of the rentable area of
the Building, or any costs incurred in connection with any additions to the
common areas, including the purchase of additional land or other development
rights;

 

21.           The cost of any item or service for which Tenant separately
reimburses Landlord or pays to third parties, or that Landlord provides
selectively to one or more, but not all tenants of the Building, other than
Tenant, whether or not Landlord is reimbursed by such other tenant(s),
including, without limitation, the actual cost of any special electrical,
heating, ventilation or air conditioning required by any lessee that exceeds the
standard for the Building;

 

46

--------------------------------------------------------------------------------


 

22.           Any personal property taxes of Landlord for equipment or items not
used directly in the operation or maintenance of the Building, the Lot or the
common areas.

 

23.           Costs of correcting any violation of any applicable building,
health or fire codes or other applicable law relating to the Building, which
violation was in existence prior to the date of this Lease (an “Existing
Violation”), except that if a particular Existing Violation does not either (i)
cost in excess of ***Confidential Treatment Requested as to this Information***
to remedy or (ii) relate to “Existing Hazardous Substances” (as such term is
defined below), the cost of remedying any such particular Existing Violation may
be included by Landlord in common area maintenance expenses.

 

24.           Costs to correct a defect in the original construction of the
Building or the common systems serving the Building, the Lot or the Park
(including without limitation the sewer pumping station, the vapor barrier and
the sub-slab venting system in the Building) that exceed, with respect to a
particular defect, more than ***Confidential Treatment Requested as to this
Information*** to remedy.

 

25.           Reserves, except that Landlord may include reserves in common area
maintenance expenses that do not exceed 5% of the prior year’s common area
maintenance expenses for the Building, except that reserves for any capital
expenditures that are not “Pass – Through Capital Expenditures” (as such term is
defined in Item No. 3 above) shall not be included in common area maintenance
expense reserves.

 

26.           Costs expended to remediate any hazardous substances located on,
in or under the Building or the Lot, whether known or unknown, to the extent the
same exist as of the date of this Lease (“Existing Hazardous Substances”), or
which hazardous substances remediation is required as a result of the acts,
omissions or uses of Landlord, its agents, employees, contractors, invitees, or
tenants, and except to the extent the costs of such remediation constitute
capital expenditures.

 

47

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[Attach Letter from UMASS Dartmouth Regarding Non-Payment by

Tenant of Conference Center Rental Fee]

 

48

--------------------------------------------------------------------------------